Exhibit 10.11

MATTEL, INC.

PERSONAL INVESTMENT PLAN

Amended and restated effective as of January 1, 2013

 



--------------------------------------------------------------------------------

MATTEL, INC.

PERSONAL INVESTMENT PLAN

Amended and Restated effective as of January 1, 2013

TABLE OF CONTENTS

 

         Page  

ARTICLE I GENERAL

     1  

1.1

 

Plan Name.

     1  

1.2

 

Plan Purpose.

     1  

1.3

 

Effective Date.

     1  

1.4

 

Plan Mergers.

     1  

ARTICLE II DEFINITIONS

     1  

2.1

 

Accounts.

     1  

2.2

 

Affiliated Company.

     2  

2.3

 

After-Tax Contributions.

     3  

2.4

 

American Girl Retail Store Employee.

     3  

2.5

 

Before-Tax Contributions.

     3  

2.6

 

Beneficiary.

     3  

2.7

 

Board of Directors.

     3  

2.8

 

Code.

     4  

2.9

 

Committee.

     4   

2.10

 

Company.

     4   

2.11

 

Company Contributions.

     4  

2.12

 

Company Matching Contributions.

     4  

2.13

 

Company Stock.

     4  

2.14

 

Compensation.

     4  

2.15

 

Deferral Contributions.

     6  

2.16

 

Deferral Limitation.

     6  

2.17

 

Distributable Benefit.

     6  

2.18

 

Early Retirement Date.

     6  

2.19

 

Effective Date.

     6  

2.20

 

Eligible Employee.

     6  

2.21

 

Employee.

     8  

2.22

 

Employment Commencement Date.

     8  

2.23

 

ERISA.

     8  

2.24

 

Governance Committee.

     9  

2.25

 

Highly Compensated Employee.

     9  

2.26

 

Hour of Service.

     11  

2.27

 

Investment Manager.

     11  

2.28

 

Leased Employee.

     11  

2.29

 

Normal Retirement.

     12  

2.30

 

Normal Retirement Date.

     12  

2.31

 

Participant.

     12  

2.32

 

Participation Commencement Date.

     12  

2.33

 

Participating Company.

     12  

2.34

 

Period of Severance.

     13  

2.35

 

Plan.

     13  

2.36

 

Plan Administrator.

     13  

2.37

 

Plan Year.

     13  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

2.38

 

Roth Contributions.

     13  

2.39

 

Severance Date.

     13  

2.40

 

Total and Permanent Disability.

     14  

2.41

 

Trust or Trust Fund.

     14  

2.42

 

Trustee.

     14  

2.43

 

Valuation Date.

     14  

2.44

 

Year of Service.

     15  

ARTICLE III ELIGIBILITY AND PARTICIPATION

     15  

3.1

 

Eligibility to Participate.

     15  

3.2

 

Commencement of Participation.

     16  

3.3

 

Former Participants in Participating Company Plans.

     16  

ARTICLE IV TRUST FUND

     16  

4.1

 

Trust Fund.

     16  

4.2

 

Investment and Application of Plan Contributions.

     17  

4.3

 

Irrevocability.

     18  

4.4

 

Company, Committee and Trustee Not Responsible for Adequacy of Trust Fund.

     19   ARTICLE V EMPLOYEE CONTRIBUTIONS      19  

5.1

 

Employee Contributions.

     19  

5.2

 

Amount Subject to Election.

     20  

5.3

 

Termination of, Change in Rate of, or Resumption of Deferrals.

     21  

5.4

 

Limitation on Deferral Contributions by Highly Compensated Employees.

     21  

5.5

 

Provisions for Disposition of Excess Deferral Contributions by Highly
Compensated Employees.

     24  

5.6

 

Provisions for Return of Annual Deferral Contributions in Excess of the Deferral
Limitation.

     25  

5.7

 

Character of Amounts Contributed as Before-Tax Contributions.

     26  

5.8

 

Rollover Contributions.

     27  

ARTICLE VI COMPANY CONTRIBUTIONS

     28  

6.1

 

General.

     28  

6.2

 

Requirement for Net Profits.

     29  

6.3

 

Special Limitations on After-Tax Contributions and Company Matching
Contributions.

     29  

6.4

 

Provision for Return of Excess After-Tax Contributions and Company Matching
Contributions on Behalf of Highly Compensated Employees.

     31  

6.5

 

Forfeiture of Company Matching Contributions Attributable to Excess Deferrals or
Contributions.

     33  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

ARTICLE VII PARTICIPANT ACCOUNTS AND ALLOCATIONS

     33  

7.1

 

General.

     33  

7.2

 

Participants’ Accounts.

     34  

7.3

 

Revaluation of Participants’ Accounts.

     34  

7.4

 

Treatment of Accounts Following Termination of Employment.

     34  

7.5

 

Accounting Procedures.

     34   ARTICLE VIII VESTING; PAYMENT OF PLAN BENEFITS      35  

8.1

 

Vesting.

     35  

8.2

 

Distribution Upon Retirement.

     38  

8.3

 

Distribution Upon Death Prior to Termination of Employment.

     39  

8.4

 

Death After Termination of Employment.

     39  

8.5

 

Termination of Employment.

     39  

8.6

 

Withdrawals.

     41  

8.7

 

Form of Distribution.

     44  

8.8

 

Election for Direct Rollover of Distributable Benefit to Eligible Retirement
Plan.

     45  

8.9

 

Designation of Beneficiary and Documentation Related to Death of Participant.

     47  

8.10

 

Facility of Payment.

     48  

8.11

 

Requirement of Spousal Consent.

     49  

8.12

 

Company Stock Distribution.

     49  

8.13

 

Valuation of Accounts.

     50  

8.14

 

Forfeitures; Repayment.

     51  

8.15

 

Loans.

     51  

8.16

 

Special Rule for Disabled Employees.

     53  

8.17

 

Provision for Small Benefits.

     54  

8.18

 

Special Provisions for Prior Plan Accounts.

     55  

ARTICLE IX OPERATION AND ADMINISTRATION OF THE PLAN

     55  

9.1

 

Plan Administration.

     55  

9.2

 

Committee Powers.

     56  

9.3

 

Investment Manager.

     58  

9.4

 

Periodic Review.

     58  

9.5

 

Committee Procedure.

     59  

9.6

 

Compensation of Committee.

     59  

9.7

 

Resignation and Removal of Members.

     59  

9.8

 

Appointment of Successors.

     59  

9.9

 

Records.

     60  

9.10

 

Reliance Upon Documents and Opinions.

     60  

9.11

 

Requirement of Proof.

     61  

9.12

 

Reliance on Committee Memorandum.

     61  

9.13

 

Limitation on Liability.

     61  

9.14

 

Indemnification.

     61  

9.15

 

Allocation of Fiduciary Responsibility.

     62  

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

9.16

 

Bonding.

     62  

9.17

 

Prohibition Against Certain Actions.

     62  

9.18

 

Plan Expenses.

     63  

ARTICLE X SPECIAL PROVISIONS CONCERNING COMPANY STOCK

     63  

10.1

 

Securities Transactions.

     63  

10.2

 

Valuation of Company Securities.

     64  

10.3

 

Allocation of Stock Dividends and Splits.

     64  

10.4

 

Reinvestment of Dividends.

     65  

10.5

 

Voting of Company Stock.

     65  

10.6

 

Confidentiality Procedures.

     65  

10.7

 

Securities Law Limitation.

     66  

ARTICLE XI MERGER OF COMPANY; MERGER OFPLAN

     66  

11.1

 

Effect of Reorganization or Transfer of Assets.

     66  

11.2

 

Merger Restriction.

     66  

ARTICLE XII PLAN TERMINATION AND DISCONTINUANCE OF CONTRIBUTIONS

     67  

12.1

 

Plan Termination.

     67  

12.2

 

Discontinuance of Contributions.

     67  

12.3

 

Rights of Participants.

     68  

12.4

 

Trustee’s Duties on Termination.

     68  

12.5

 

Partial Termination.

     69  

12.6

 

Failure to Contribute.

     69  

ARTICLE XIII APPLICATION FOR BENEFITS

     69  

13.1

 

Application for Benefits.

     69  

13.2

 

Action on Application.

     69  

13.3

 

Appeals.

     70  

ARTICLE XIV LIMITATIONS ON CONTRIBUTIONS

     71  

14.1

 

General Rule.

     71  

14.2

 

Annual Additions.

     71  

14.3

 

Other Defined Contribution Plans.

     71  

14.4

 

Affiliated Company.

     72  

ARTICLE XV RESTRICTION ON ALIENATION

     72  

15.1

 

General Restrictions Against Alienation.

     72  

15.2

 

Qualified Domestic Relations Orders.

     72  

ARTICLE XVI PLAN AMENDMENTS

     73  

16.1

 

Amendments.

     73  

16.2

 

Retroactive Amendments.

     74  

 

iv



--------------------------------------------------------------------------------

Table of Contents (continued)

 

         Page  

16.3

 

Amendment of Vesting Provisions.

     74  

ARTICLE XVII TOP-HEAVY PROVISIONS

     75  

17.1

 

Minimum Company Contributions.

     75  

17.2

 

Top-Heavy Determination.

     76  

17.3

 

Aggregation.

     78  

ARTICLE XVIII MISCELLANEOUS

     78  

18.1

 

No Enlargement of Employee Rights.

     78  

18.2

 

Mailing of Payments; Lapsed Benefits.

     79  

18.3

 

Addresses.

     80  

18.4

 

Notices and Communications.

     80  

18.5

 

Reporting and Disclosure.

     80  

18.6

 

Governing Law.

     80  

18.7

 

Interpretation.

     80  

18.8

 

Certain Securities Laws Rules.

     81  

18.9

 

Withholding for Taxes.

     81  

18.10

 

Limitation on Company; Committee and Trustee Liability.

     81  

18.11

 

Successors and Assigns.

     81  

18.12

 

Counterparts.

     81   

18.13

 

Military Service.

     82  

 

 

v



--------------------------------------------------------------------------------

Appendix A Merged Plans

Appendix B Participating Companies

Appendix C Special Participation Dates

Appendix D Special Rules for Employees in Puerto Rico

 

i



--------------------------------------------------------------------------------

MATTEL, INC.

PERSONAL INVESTMENT PLAN

ARTICLE I

GENERAL

1.1 Plan Name.

This instrument evidences the terms of a tax-qualified retirement plan for the
Eligible Employees of Mattel, Inc. and its participating affiliates to be known
as the “Mattel, Inc. Personal Investment Plan” (“Plan”).

1.2 Plan Purpose.

This Plan is intended to qualify under Code Section 401(a) as a profit sharing
plan, although contributions may be made to the Plan without regard to profits,
and with respect to the portion hereof intended to qualify as a Qualified Cash
or Deferred Arrangement, to satisfy the requirements of Code Section 401(k).

1.3 Effective Date.

The original effective date of this Plan is November 1, 1983. This amendment and
restatement of the Plan reflects the provisions of the Plan in effect as of
January 1, 2013, except as otherwise expressly provided herein.

1.4 Plan Mergers.

Appendix A describes the plans of predecessor employers that have been merged
with and into this Plan.

ARTICLE II

DEFINITIONS

2.1 Accounts.

“Accounts” or “Participant’s Accounts” means the following Plan accounts
maintained by the Committee for each Participant as required by Article VII. The
Committee may maintain additional Accounts or subaccounts as necessary for the
administration of the Plan:



--------------------------------------------------------------------------------

(a) “Before-Tax Contributions Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to
Participant Before-Tax Contributions, and any earnings thereon, in accordance
with Article V.

(b) “After-Tax Contributions Account” shall mean the account established and
maintained for each Participant under Article VII to reflect amounts held in the
Trust Fund on behalf of such Participant which are attributable to Participant
After-Tax Contributions and any earnings thereon, in accordance with Article V.

(c) “Company Matching Account” shall mean the account established and maintained
for each Participant under Article VII for purposes of holding and accounting
for amounts held in the Trust Fund which are attributable to Company Matching
Contributions, and any earnings thereon, pursuant to Section 6.1(c).

(d) “Company Contributions Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to Company
Contributions, and any earnings thereon, pursuant to Section 6.1(a).

(e) “Transfer/Rollover Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to amounts
distributed to the Participant from any other plan qualified under Code
Section 401(a), or from an Individual Retirement Account attributable to
employer contributions under another plan qualified under Code Section 401(a),
and any earnings on such amounts, as provided in Section 5.8. The Committee may
create additional accounts or subaccounts as it deems necessary to hold and
account for Roth elective deferral accounts transferred to the Plan in
accordance with Section 5.8.

(f) “HiT Matching Contribution Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to matching
contributions to the HiT Entertainment, Inc. 401(k) Plan, and any earnings
thereon.

(g) “Roth Contribution Account” shall mean the account established and
maintained for each Participant under Article VII for purposes of holding and
accounting for amounts held in the Trust Fund which are attributable to Roth
Contributions, and any earnings thereon.”

2.2 Affiliated Company.

“Affiliated Company” shall mean:

(a) Any corporation that is included in a controlled group of corporations,
within the meaning of Section 414(b) of the Code, that includes the Company,

 

2



--------------------------------------------------------------------------------

(b) Any trade or business that is under common control with the Company within
the meaning of Section 414(c) of the Code,

(c) Any member of an affiliated service group, within the meaning of
Section 414(m) of the Code, that includes the Company, and

(d) Any other entity required to be aggregated with the Company pursuant to
regulations under Section 414(o) of the Code.

2.3 After-Tax Contributions.

“After-Tax Contributions” shall mean those contributions by a Participant to the
Trust Fund in accordance with Article V which do not qualify as Before-Tax
Contributions or Roth Contributions.

2.4 American Girl Retail Store Employee.

“American Girl Retail Store Employee” shall mean an Employee at any American
Girl store.

2.5 Before-Tax Contributions.

“Before-Tax Contributions” shall mean those amounts contributed to the Plan as a
result of a salary or wage reduction election made by the Participant in
accordance with Article V, to the extent such contributions qualify for
treatment as contributions made under a “qualified cash or deferred arrangement”
within the meaning of Section 401(k) of the Code.

2.6 Beneficiary.

“Beneficiary” or “Beneficiaries” shall mean the person or persons last
designated by a Participant as set forth in Section 8.9 or, if there is no
designated Beneficiary or surviving Beneficiary, the person or persons
designated in Section 8.9 to receive the interest of a deceased Participant in
such event.

2.7 Board of Directors.

“Board of Directors” shall mean the Board of Directors of Mattel, Inc. (or its
delegate) as it may from time to time be constituted.

 

3



--------------------------------------------------------------------------------

2.8 Code.

“Code” shall mean the Internal Revenue Code of 1986, as in effect on the date of
execution of this Plan document and as thereafter amended from time to time.

2.9 Committee.

“Committee” shall mean the Administrative Committee described in Article IX
hereof.

2.10 Company.

“Company” shall mean Mattel, Inc., or any successor thereof, if its successor
shall adopt this Plan.

2.11 Company Contributions.

“Company Contributions” shall mean amounts paid by a Participating Company into
the Trust Fund in accordance with Section 6.1(a).

2.12 Company Matching Contributions.

“Company Matching Contributions” shall mean amounts paid by a Participating
Company into the Trust Fund in accordance with Section 6.1(c).

2.13 Company Stock.

“Company Stock” shall mean whichever of the following is applicable:

(a) So long as the Company has only one class of stock, that class of stock.

(b) In the event the Company at any time has more than one class of stock, the
class (or classes) of the Company’s stock constituting “employer securities” as
that term is defined in Section 409(1) of the Code.

2.14 Compensation.

(a) “Compensation” shall mean the full salary and wages (including overtime,
shift differential, tips and holiday, vacation and sick pay) and other
compensation paid by a Participating Company during a Plan Year by reason of
services performed by an Employee, including amounts deducted pursuant to
authorization by an Employee or pursuant to requirements of law (including
amounts of salary or wages deferred in accordance with the provisions of
Section 5.1 and which qualify for treatment

 

4



--------------------------------------------------------------------------------

under Code Section 401(k) or amounts deducted pursuant to Code Section 125, 129
or 132(f)(4)) except as specifically provided to the contrary elsewhere in this
Plan. Compensation shall not include any of the following:

(i) Fringe benefits and contributions by the Participating Company to, and
benefits under, any employee benefit plan;

(ii) Amounts paid or payable by reason of services performed during any period
in which an Employee is not a Participant under the Plan;

(iii) Amounts deferred by the Employee pursuant to non-qualified deferred
compensation plans, regardless of whether such amounts are includable in the
Employee’s gross income for his current taxable year;

(iv) Amounts included in any Employee’s gross income with respect to life
insurance as provided by Code Section 79; and

(v) Amounts paid to Employees as “bonuses.”

(b) To the extent permitted by Code Section 415(c)(3), in the case of a
Participant who ceases actively to perform services for a Participating Company
prior to January 1, 1989 because such person has sustained a Total and Permanent
Disability, such Participant shall be deemed to have “Compensation” to the
extent provided in the provisions of Section 8.16(d), for the limited purposes
of determining the amount of certain contributions to this Plan.

(c) The term “Compensation,” for purposes of Article XIV of this Plan shall be
as defined in this subsection (c) and shall mean wages as defined in
Section 3401(a) and all other payments of compensation to an Employee by the
Company (in the course of the Company’s trade or business) for which the Company
is required to furnish the Employee a written statement under Code
Sections 6041(d), 6051(a)(3) and 6052. Compensation for purposes of this
subsection (c) shall be determined without regard to any rules under Code
Section 3401(a) that limit the remuneration included in wages based on the
nature or location of the employment or the services performed (such as the
exception for agricultural labor in Code Section 3401(a)(2)). “Compensation” for
purposes of this subsection (c), shall include any elective deferral (as defined
in Code Section 402(g)) and any amount which is contributed or deferred by a
Participating Company at the election of the Employee and which is not
includible in the gross income of the Employee by reason of Code Section 125 or
132(f)(4). Effective for Plan Years beginning on and after January 1, 2008,
Compensation for purposes of this subsection (c) shall include Compensation paid
after the date of the Employee’s severance from employment with the Company,
provided such Compensation is paid by the later of (i) 2-1/2 months after the
date of the Employee’s severance from employment, or (ii) the last day of the
Plan Year that includes such date of severance from employment, to the extent
required by Treasury Regulation Section 1.415(c)-2(e)(3).

 

5



--------------------------------------------------------------------------------

(d) In the event that this Plan is deemed a Top-Heavy Plan as set forth in
Article XVII, the term “Compensation” shall not include amounts excluded by
reason of and to the extent provided by Sections 17.1 and 17.2.

(e) Effective for Plan Years commencing on and after January 1, 2002, the
“Compensation” of any Employee taken into account under the Plan for any Plan
Year shall not exceed $200,000 (or such adjusted amount as may be prescribed for
such Plan Year pursuant to Section 401(a)(17) of the Code which amount is equal
to $245,000 for the Plan Year beginning January 1, 2011).

2.15 Deferral Contributions.

“Deferral Contributions” means the sum of Before-Tax Contributions and Roth
Contributions.

2.16 Deferral Limitation.

“Deferral Limitation” shall mean the dollar limitation on the exclusion of
elective deferrals from a Participant’s gross income under Section 402(g) of the
Code, as in effect with respect to the taxable year of the Participant, or such
greater limitation on the exclusion of elective deferrals permitted under
Section 5.2(d) and Section 414(v) of the Code, if applicable.

2.17 Distributable Benefit.

“Distributable Benefit” shall mean the vested interest of a Participant in this
Plan which is determined and distributable in accordance with the provisions of
Article VIII.

2.18 Early Retirement Date.

“Early Retirement Date” shall mean the later of the Participant’s 55th birthday
or the date on which the Participant completes three Years of Service.

2.19 Effective Date.

“Effective Date” shall mean November 1, 1983, which shall be the original
effective date of this Plan. The effective date of this amendment and
restatement is January 1, 2013.

2.20 Eligible Employee.

 

6



--------------------------------------------------------------------------------

“Eligible Employee” shall include any individual who is at least age twenty
(20) and is employed by a Participating Company, except as otherwise provided in
this paragraph. The following individuals shall not be Eligible Employees under
the Plan:

(a) effective as of April 1, 2011, any Employee of American Girl, Inc. who is
designated on the payroll system in the separate employment classification
(distinct from regular full-time or part-time), of “Temporary Variable,” which
designation applies to Employees who are members of the substitute workforce of
American Girl, Inc.

(b) any Employee who is covered by a collective bargaining agreement to which a
Participating Company is a party if there is evidence that retirement benefits
were the subject of good faith bargaining between the Participating Company and
the collective bargaining representative, unless the collective bargaining
agreement provides for coverage under this Plan,

(c) any Employee who is a Leased Employee,

(d) any Employee who is an intern, toy tester, department aide or associate
retail services, or

(e) any Employee who is employed outside of the United States who has been
transferred to the United States for a period of less than twelve (12) months,
or

(f) any person who is classified by a Participating Company as being in one or
more of the following ineligible categories, even if the Participating Company’s
classification is incorrect or the person is otherwise determined to be a common
law employee of the Participating Company:

(i) Project Employees - persons who the Participating Company classifies as
employed to work on discrete projects or creative matters, or the equivalent
(such as students or interns), except to the extent the Participating Company,
by written notice, elects to extend Plan participation to them;

(ii) Persons Waiving Participation - persons to whom the Participating Company
did not extend the opportunity of participating in this Plan, and who, as
determined by the Participating Company, agreed to such nonparticipation status;

(iii) Persons Not Classified As Employees for Tax Purposes - persons who the
Participating Company does not classify as Employees for federal tax purposes,
as evidenced by its failure to withhold employment and income taxes from their
compensation, including, without limitation, independent contractors,
consultants, persons working for a nonparticipating employer that provides goods
or services (including temporary employee services) to the Participating
Company, and persons working for an entity for whom the Participating Company
provides goods or services;

 

7



--------------------------------------------------------------------------------

(iv) Non-Employees Taken into Account for Discrimination Testing or Other
Statutory Purposes - persons who are not classified by the Participating Company
as its Employees, but who must be taken into account in testing this Plan for
discrimination or for other statutory purposes; or

(v) Employees on Terminal Leave - persons who the Participating Company has
determined to have permanently ceased to render active services but who it
continues to treat as employees for certain purposes, except to the extent the
Participating Company, by written notice, elects to extend Plan participation to
them.

(g) any Employee employed by a division, organizational unit or classification
of employees of a Participating Company to which the Plan has not been extended.

2.21 Employee.

(a) “Employee” shall mean each person currently employed in any capacity by the
Company or Affiliated Company any portion of whose income is subject to
withholding of income tax and/or for whom Social Security contributions are made
by the Company. The term “Employee” also includes a Leased Employee to the
extent required by Code Section 414(n).

(b) Although Eligible Employees are the only class of Employees eligible to
participate in this Plan, the term “Employee” is used to refer to persons
employed in a non-Eligible Employee capacity as well as Eligible Employee
category. Thus, those provisions of this Plan that are not limited to Eligible
Employees, such as those relating to Hours of Service, apply to both Eligible
and non-Eligible Employees.

2.22 Employment Commencement Date.

“Employment Commencement Date” shall mean each of the following:

(a) The date on which an Employee first performs an Hour of Service in any
capacity for the Company or an Affiliated Company with respect to which the
Employee is compensated or is entitled to compensation by the Company or the
Affiliated Company.

(b) In the case of an Employee who has a one-year Period of Severance and who is
subsequently reemployed by the Company or an Affiliated Company, the term
“Employment Commencement Date” shall also mean the first day following such
one-year Period of Severance on which the Employee performs an Hour of Service
for the Company or an Affiliated Company with respect to which he is compensated
or entitled to compensation by the Company or Affiliated Company.

2.23 ERISA.

 

8



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.24 Governance Committee.

“Governance Committee” shall mean the Governance and Social Responsibility
Committee of the Board of Directors.

2.25 Highly Compensated Employee.

(a) “Highly Compensated Employee” shall mean any Employee who performs services
for the Company or an Affiliated Company during the Determination Year (as
defined below) and who:

(i) was at any time during the Determination Year or the Look Back Year a five
percent (5%) owner as defined in Section 17.2; or

(ii) for the Look Back Year:

 

  (A) received Compensation from the Company or an Affiliated Company in excess
of eighty thousand dollars ($80,000) (adjusted for any cost-of-living increase
as permitted by Section 414(q) of the Code, equal to $110,000 in 2011); and

 

  (B) was in the “top-paid group.”

The determination of which Employees are Highly Compensated Employees shall be
made in accordance with the provisions of Section 414(q) of the Code.

(b) Determination of a Highly Compensated Employee shall be in accordance with
the following definitions and special rules:

(i) “Determination Year” means the Plan Year for which the determination of
Highly Compensated Employee is being made.

(ii) “Look Back Year” is the twelve (12) month period preceding the
Determination Year.

(iii) An Employee shall be treated as a 5% owner for any Determination Year or
Look Back Year if at any time during such year such Employee was a 5% owner (as
defined in Section 17.2).

(iv) An Employee is in the “top-paid group” of Employees for any Determination
Year or Look Back Year if such Employee is in the group consisting of the top
twenty percent (20%) of the Employees when ranked on the basis of Compensation
paid during such Year.

 

9



--------------------------------------------------------------------------------

(v) For purposes of this Section the term “Compensation” means Compensation as
defined in Code Section 415(c)(3), as set forth in Section 2.14(c), without
regard to the limitations of Section 2.14(e); provided, however, the
determination under this Paragraph (v) shall be made without regard to Code
Sections 125, 132(f)(4), 402(a)(8), and 401(h)(1)(B), and in the case of
Participant contributions made pursuant to a salary reduction agreement, without
regard to Code Section 403(b).

(vi) For purposes of determining the number of Employees in the “top-paid” group
under this Section, the following Employees shall be excluded:

(A) Employees who have not completed six (6) months of service,

(B) Employees who normally work less than 17 1/2 hours per week,

(C) Employees who normally work not more than six (6) months during any Plan
Year, and

(D) Employees who have not attained age 21,

(E) Except to the extent provided in Treasury Regulations, Employees who are
included in a unit of employees covered by an agreement which the Secretary of
Labor finds to be a collective bargaining agreement between Employee
representatives and the Company, and

(F) Employees who are nonresident aliens and who receive no earned income
(within the meaning of Code Section 911(d)(2)) from the Company which
constitutes income from sources within the United States (within the meaning of
Code Section 861(a)(3)).

The Company may elect to apply Subparagraphs (A) through (D) above by
substituting a shorter period of service, smaller number of hours or months, or
lower age for the period of service, number of hours or months, or (as the case
may be) than as specified in such Subparagraph.

(vii) A former Employee shall be treated as a Highly Compensated Employee if

(A) such Employee was a Highly Compensated Employee when such Employee separated
from service, or

(B) such Employee was a Highly Compensated Employee at any time after attaining
age fifty-five (55).

(viii) Code Sections 414(b), (c), (m) and (o) shall be applied before the
application of this Section. Also, the term “Employee” shall include Leased
Employees unless such Leased Employee is covered under a “safe harbor” plan of
the leasing organization and not covered under a qualified plan of the
Affiliated Company.

(c) To the extent permissible under Code Section 414(q), the Committee may
determine which Employees shall be categorized as Highly Compensated Employees
by applying a simplified method and calendar year election prescribed by the
Internal Revenue Service.

 

10



--------------------------------------------------------------------------------

2.26 Hour of Service.

(a) “Hour of Service” of an Employee shall mean the following:

(i) Each hour for which the Employee is paid by the Company or an Affiliated
Company or entitled to payment for the performance of services as an Employee.

(ii) Each hour in or attributable to a period of time during which the Employee
performs no duties (irrespective of whether he has terminated his Employment)
due to a vacation, holiday, illness, incapacity (including pregnancy or
disability), layoff, jury duty, military duty or an authorized leave of absence,
for which he is paid or entitled to payment, whether direct or indirect.
However, no such hours shall be credited to an Employee if such Employee is
directly or indirectly paid or entitled to payment for such hours and if such
payment or entitlement is made or due under a plan maintained solely for the
purpose of complying with applicable workmen’s compensation, unemployment
compensation or disability insurance laws or is a payment which solely
reimburses the Employee for medical or medically related expenses incurred by
him.

(iii) Each hour for which he is entitled to back pay, irrespective of mitigation
of damages, whether awarded or agreed to by the Company or an Affiliated
Company, provided that such Employee has not previously been credited with an
Hour of Service with respect to such hour under paragraphs (i) or (ii) above.

(b) Hours of Service under Subsections (a)(ii) and (a)(iii) shall be calculated
in accordance with Department of Labor Regulation 29 C.F.R. § 2530.200b-2(b).
Hours of Service shall be credited to the appropriate computation period
according to the Department of Labor Regulation § 2530.200b-2(c). However, an
Employee will not be considered as being entitled to payment until the date when
the Company or the Affiliated Company would normally make payment to the
Employee for such Hour of Service.

2.27 Investment Manager.

“Investment Manager” means the one or more Investment Managers, if any, that are
appointed pursuant to Section 9.3.

2.28 Leased Employee.

 

11



--------------------------------------------------------------------------------

“Leased Employee” means any individual who is not an employee of any Affiliated
Company but who performs services for an Affiliated Company, where:

(a) such services are provided pursuant to an agreement between the member and
any other person (the “leasing organization”);

(b) the individual has performed such services for the Affiliated Company, or
for the Affiliated Company and any “related persons” determined under
Section 414(n)(6) of the Code, on a substantially full-time basis for a period
of at least one (1) year; and

(c) such services are performed under the primary direction or control of the
recipient.

2.29 Normal Retirement.

“Normal Retirement” shall mean a Participant’s termination of employment on or
after attaining the Plan’s Normal Retirement Date.

2.30 Normal Retirement Date.

“Normal Retirement Date” shall be the Participant’s sixty-fifth birthday.

2.31 Participant.

“Participant” shall mean any Eligible Employee who has satisfied the
participation eligibility requirements set forth in Section 3.1 and has begun
participation in this Plan in accordance with the provisions of Section 3.2.

2.32 Participation Commencement Date.

“Participation Commencement Date” shall mean the day on which an Employee’s
participation in this Plan may commence in accordance with the provisions of
Article III.

2.33 Participating Company.

“Participating Company” shall mean Mattel, Inc., Mattel Sales, Corp. and each
other Affiliated Company (or similar entity) that has been granted permission by
the Board of Directors to participate in this Plan, provided that contributions
are being made hereunder for the Employees of such Participating Company.
Permission to become a Participating Company shall be granted under such
conditions and upon such conditions as the Board of Directors deems appropriate.
Appendix B lists some of the Participating Companies and the dates they became
Participating Companies under the Plan.

 

12



--------------------------------------------------------------------------------

2.34 Period of Severance.

“Period of Severance” shall mean the period of time commencing on the
Participant’s Severance Date and continuing until the first day, if any, on
which the Participant completes one or more Hours of Service following such
Severance Date.

2.35 Plan.

“Plan” shall mean the Mattel, Inc. Personal Investment Plan herein set forth,
and as it may be amended from time to time.

2.36 Plan Administrator.

“Plan Administrator” shall mean the administrator of the Plan, within the
meaning of Section 3(16)(A) of ERISA. The Plan Administrator shall be Mattel,
Inc.

2.37 Plan Year.

“Plan Year” shall mean the twelve consecutive month period ending each
December 31.

2.38 Roth Contributions.

“Roth Contributions” shall mean those amounts contributed to the Plan as a
result of a salary or wage reduction election made by the Participant in
accordance with Section 5.2(e).

2.39 Severance Date.

“Severance Date” shall mean the earlier of (a) the date on which an Employee
quits, retires, is discharged, or dies; or (b) the first anniversary of the
first date of a period in which an Employee remains absent from service (with or
without pay) with the Company or an Affiliated Company for any reason other than
quit, retirement, discharge or death (such as vacation, holiday, sickness,
disability, leave of absence or layoff).

 

13



--------------------------------------------------------------------------------

In the case of an Employee who has a maternity or paternity absence described in
Code Sections 410(a)(5)(E) and 411(a)(6)(E), the Employee’s Period of Severance
will begin on the second anniversary of the date the Employee is first absent
for a maternity or paternity leave, provided the Employee does not perform an
Hour of Service during such period. The first one-year period of the absence
will be included in the Employee’s period of service and the second one-year
period is neither part of the period of service nor part of the Period of
Severance. The Committee may require that the Employee furnish such timely
information as the Committee may reasonably require to establish that the
absence from work is for such a maternity or paternity absence, and the number
of days for which there was such an absence.

2.40 Total and Permanent Disability.

Effective on and after January 1, 2011, an individual shall be considered to be
suffering from a Total and Permanent Disability (a) if he is “disabled” or
suffering a “disability” as defined in the long-term disability plan or program
maintained by the Company and in which the Participant is eligible to
participate or, (b) if the Participant is not eligible to participate in the
long-term disability plan or program maintained by the Company, as determined by
the Committee, in accordance with the definition of “disability” under the
Company’s long-term disability plan. The rules of this Section shall be applied
by the Committee in accordance with Treasury Regulations, if any, promulgated
under Code Section 415 or Code Section 22(e)(3).

2.41 Trust or Trust Fund.

“Trust” or “Trust Fund” shall mean the one or more trusts created for funding
purposes under the Plan.

2.42 Trustee.

“Trustee” shall mean the corporation appointed by the Company to act as Trustee
of the Trust Fund, or any successor or other corporation acting as a trustee of
the Trust Fund.

2.43 Valuation Date.

“Valuation Date” shall mean each day on which the United States financial
markets are open for the normal transaction of business.

 

14



--------------------------------------------------------------------------------

  2.44 Year of Service.

“Year of Service” means three hundred sixty five (365) days included in a period
of service recognized under this Section.

(a) Subject to the succeeding provisions of this Section, a Participant shall be
credited with a period of service equal to the elapsed time between his
Employment Commencement Date and his subsequent Severance Date.

(b) A Participant additionally shall receive credit for a Period of Severance in
computing his service hereunder if such Participant completes an Hour of Service
prior to the first anniversary of his Severance Date. Except as provided in this
subparagraph (b), a Period of Severance shall not be included in a Participant’s
period of service hereunder.

(c) If a Participant who does not have any vested interest in his accounts under
the Plan has five (5) consecutive one-year Periods of Severance, any prior
period of service shall be disregarded for all purposes of the Plan. Periods of
service credited under this Section before such five (5) consecutive one-year
Periods of Severance shall not include any period or periods of service that are
not required to be taken into account under this subparagraph (c) by reason of
any prior Periods of Severance.

(d) The number of a Participant’s Years of Service for vesting shall be
determined by reference to each three hundred sixty five day period of service
recognized under this Section, whether or not consecutive.

(e) Notwithstanding any other provision of this Plan, service performed by
Employees for employers other than the Company or Affiliated Companies may be
taken into account in computing service for any purpose of this Plan to the
extent and in the manner determined by resolution of the Committee in its sole
discretion.

(f) Notwithstanding any other provision of this Plan, service performed for an
Affiliated Company prior to such entity becoming an Affiliated Company may be
taken into account for purposes of computing service for any purpose of this
Plan to the extent and in the manner determined by resolution of the Board of
Directors of the Company, or its delegate, in its sole discretion. In accordance
with this provision, service performed by a Participant for the following
Affiliated Companies, prior to such entity becoming an Affiliated Company, may
be taken into account for purposes of determining a Participant’s vested
interest in his Accounts under the Plan for each Participant who was actively
employed by the acquired company or its affiliates on the acquisition date: Tyco
Toys, Inc., PrintPaks, Inc., Pleasant Company, and HiT Entertainment, Inc..

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility to Participate.

 

15



--------------------------------------------------------------------------------

(a) Every Eligible Employee who is not an American Girl Retail Store Employee
shall be eligible to participate in the Plan on the date he becomes an Eligible
Employee. Every Eligible Employee who is an American Girl Retail Store Employee
shall be eligible to participate in the Plan on the later of (i) the date he
becomes an Eligible Employee and (ii) the date he completes a period of service,
recognized under the definition of “Year of Service,” of ninety (90) days.

(b) If a Participant ceases to be an Eligible Employee, he shall again become
eligible to participate in the Plan on the date he again becomes an Eligible
Employee.

(c) Notwithstanding the preceding rules of this Section 3.1, the actual date
upon which an Employee will commence participation will be determined pursuant
to the rules of Section 3.2.

3.2 Commencement of Participation.

(a) Each Eligible Employee who had become a Participant in the Plan prior to the
Effective Date of this restatement shall continue to participate in the Plan
from and after such date.

(b) Each Eligible Employee shall be entitled to commence participation in this
Plan with respect to Company Contributions, Before-Tax Contributions, Company
Matching Contributions and After-Tax Contributions as of the date he satisfies
the eligibility requirements of Section 3.1. Each Eligible Employee shall be
entitled to commence participation in this Plan with respect to Roth
Contributions as of the later of January 1, 2013 and the date he satisfies the
eligibility requirements of Section 3.1.

(c) The Committee may prescribe such rules as it deems necessary or appropriate
regarding times and procedures for Participants to make elections to contribute
a portion of Compensation as provided in Section 5.1.

3.3 Former Participants in Participating Company Plans.

Notwithstanding anything in this Article to the contrary, any individual who was
a participant in a plan sponsored by a Participating Company shall automatically
become a Participant in this Plan as described in Appendix C.

ARTICLE IV

TRUST FUND

4.1 Trust Fund.

 

16



--------------------------------------------------------------------------------

(a) The Company has entered into a Trust Agreement for the establishment of a
Trust to hold the assets of the Plan.

(b) The Trust Fund is authorized to invest in either Company Stock or such other
assets as the Committee or the Investment Manager (if applicable) may direct.
Participants may direct the investment of the assets in their Accounts in the
Trust Fund from among the acceptable investment alternatives which the Committee
may from time to time make available. The Committee shall provide Participants
with such alternative investment election options and such information regarding
the investment alternatives available under the Plan as shall be necessary to
comply with the regulations issued by the Department of Labor pursuant to ERISA
Section 404(c).

(c) The Committee shall not be required to engage in any transaction, including
without limitation, directing the purchase or sale of Company Stock, which it
determines in its sole discretion, might tend to subject itself, its members,
the Plan, the Company, or any Participant to liability under federal or state
securities law.

4.2 Investment and Application of Plan Contributions.

(a) Subject to the provisions of Section 4.1(b), all contributions to the Trust
Fund under Section 6.1 (including Before-Tax and Roth Contributions) and
Participant After-Tax Contributions under Section 5.1 shall be invested as
provided in this Section 4.2, subject to such rules as the Committee may adopt,
in its sole discretion, to implement the provisions of this Section 4.2. The
Committee may establish a choice of investment alternatives for Accounts from
which each Participant may select in determining the manner in which his Account
will be invested. In its sole discretion, the Committee may establish an
investment alternative consisting of Company Stock.

(b) If investment alternatives are established in accordance with this
Section 4.2, the following provisions of this Section 4.2 shall apply,
including, in the event the Committee establishes a Company Stock alternative,
the limitations of (iv) below and the provisions of Article X relating to
investments in Company Stock.

(i) A Participant may elect at any time to change an investment election with
respect to the allocation of future contributions made by him or on his behalf
(such election to apply to all such contributions without regard to any
distinction between Company contributions or Participant contributions) among
the investment alternatives. The Committee may require at least thirty (30) days
notice prior to the commencement of the payroll period for which such change is
to be effective. Any such election shall be made in any whole percentage,
subject to the provisions of Subsection (iv) below.

(ii) Separate Trust Fund subaccounts shall be established for each investment
alternative selected by a Participant, and each such subaccount shall be valued
separately.

 

17



--------------------------------------------------------------------------------

(iii) A Participant may elect at any time to change the investment of his
Accounts and reallocate such Accounts among the investment alternatives in any
whole percentage, subject to the limitations of this paragraph and (iv) below.
Subject to such rules as the Committee may prescribe, any such election to
change shall be effective as soon as practical following receipt of the
Participant’s election. Any such change shall be implemented by the Committee in
accordance with practices and procedures established by the Committee to provide
for the orderly liquidation and/or purchase of investments. Notwithstanding the
foregoing, the Company may restrict the frequency or timing of trades in or out
of one or more investment alternatives by a Participant, to the extent the
Committee deems necessary or appropriate.

(iv) If a Company Stock alternative is established by the Committee, each
Participant may elect to invest up to a maximum of twenty-five percent
(25%) (fifty percent (50%) prior to April 3, 2006) of contributions made by him
or on his behalf (such limitation to apply to all contributions without regard
to any distinction between Company contributions and Participant contributions)
in the Company Stock alternative in accordance with this Section 4.2. Such a
Participant may also elect to transfer amounts from his Accounts held in other
investment alternatives to the Company Stock alternative in accordance with this
Section 4.2, provided, however, that no such transfer shall be implemented to
the extent that such transfer would result in the value of the Participant’s
interest in the Company Stock Fund exceeding twenty-five percent (25%) (fifty
percent (50%) prior to April 3, 2006) of the value of his interest in all
investment alternatives held under the Plan. Notwithstanding the preceding
sentence, neither the Company nor the Committee, nor any representative of the
Company, the Committee or of the Plan shall have any obligation to monitor the
value of a Participant’s interest in the Company Stock Fund, or to manage said
fund, and no person shall or shall have any authority to dispose of any
Participant’s interest in the Company Stock Fund except in accordance with a
Participant’s valid election or otherwise in accordance with express provisions
of this Plan.

(v) In the case of a Participant who fails to make an effective election, for
any reason whatsoever, as to how all or any portion of his interest therein
shall be invested, the Committee shall prescribe rules which shall require that
the Accounts of such Participant be invested in a default fund selected by the
Committee for such purpose.

4.3 Irrevocability.

A Participating Company shall have no right or title to, nor interest in, the
contributions made to the Trust Fund, and no part of the Trust Fund shall revert
to the Participating Company except that on and after the Effective Date funds
may be returned to a Participating Company as follows:

 

18



--------------------------------------------------------------------------------

(a) In the case of a Participating Company contribution which is made by a
mistake of fact, that contribution may be returned to the Participating Company
within one (1) year after it is made.

(b) All contributions to the Trust Fund are conditioned on deductibility under
Code Section 404. In the event deduction is disallowed for any such
contribution, such contribution may be returned to the Participating Company.

4.4 Company, Committee and Trustee Not Responsible for Adequacy of Trust Fund.

The Company, Committee and Trustee shall not be liable or responsible for the
adequacy of the Trust Fund to meet and discharge any or all payments and
liabilities hereunder. All Plan benefits will be paid only from the Trust
assets, and neither the Company, the Committee nor the Trustee shall have any
duty or liability to furnish the Trust with any funds, securities or other
assets except as expressly provided in the Plan. Except as required under the
Plan or Trust or under Part 4 of Title I of ERISA, the Company shall not be
responsible for any decision, act or omission of the Trustee, the Committee, or
the Investment Manager (if applicable), and shall not be responsible for the
application of any moneys, securities, investments or other property paid or
delivered to the Trustee.

ARTICLE V

EMPLOYEE CONTRIBUTIONS

5.1 Employee Contributions.

(a) General. In accordance with rules which the Committee shall prescribe from
time to time, each Participant shall be given an opportunity to elect to have a
percentage of his or her Compensation contributed to the Plan. A contribution
election by a Participant shall remain in effect from year to year
(notwithstanding salary or wage rate changes) until changed by the Participant.
Effective January 1, 2013, at the election of the Participant, contributions
shall be made as Before-Tax Contributions, After-Tax Contributions, Roth
Contributions or a combination thereof.

(b) Automatic Enrollment. Except as provided in Section 5.1(d), a Participant
who has not elected to have Compensation reduced in accordance with
Section 5.1(a) shall be deemed to have elected under Section 5.1(a) to have
Compensation reduced by two percent (2%) beginning as soon as administratively
practicable following the date the Eligible Employee becomes a Participant. Each
affected Participant may elect at any time, in accordance with procedures
established by the Committee or its designee, not to have Compensation so
reduced, or to have Compensation reduced by a different percentage allowed under
Section 5.2, which election shall become effective as soon as administratively
practicable following receipt of the Participant election. Before-Tax
Contributions made pursuant to this automatic election shall be invested in a
default investment fund designated for such purpose by the Committee, unless the
Participant elects to have such contributions invested otherwise in accordance
with Article IV.

 

19



--------------------------------------------------------------------------------

(c) Automatic Escalation. Unless a Participant elects otherwise and except as
provided in Section 5.1(d), any affirmative election or deemed election to have
Compensation reduced by less than six percent (6%) shall be automatically
increased by two percent (2%) (one percent (1%) for Plan Years prior to
January 1, 2013), effective as of such date in the month of April as specified
by the Committee, which date shall be at least 90 days after such initial
affirmative or deemed deferral election, and during each April thereafter until
such election has been increased to a deemed deferral election of six percent
(6%) of Compensation.

(d) Exceptions to Automatic Provisions. The Committee may provide that certain
divisions, organizational units or classifications of Employees will not be
subject to the automatic enrollment provisions of Section 5.1(b) or the
automatic escalation provisions of Section 5.1(c) and shall establish rules and
procedures regarding such designations, which rules and related procedures shall
be binding upon Participants.

5.2 Amount Subject to Election.

(a) Permitted Deferral Percent. Subject to the limitations of Article V, the
amount of a Participant’s Compensation that may be contributed subject to the
election provided in Section 5.1 shall be a whole percentage of the
Participant’s Compensation, which percentage is not less than one percent
(1%) nor more than, in the case of a Participant who is not a Highly Compensated
Employee, eighty percent (80%) and in the case of a Highly Compensated Employee,
twenty percent (20%).

(b) Effect of Deferral Limitation. No Participant shall be permitted to make
Before-Tax Contributions or Roth Contributions combined in excess of the
Deferral Limitation. Any election by a Participant to make Before-Tax
Contributions or Roth Contributions shall be deemed to include an election to
automatically substitute After-Tax Contributions for such Before-Tax
Contributions or Roth Contributions, effective for the period starting on the
date immediately following the date the Participant’s Before-Tax Contributions
and Roth Contributions for a calendar year equal the Deferral Limitation and
ending on the immediately following December 31. In the event a Participant’s
Before-Tax Contributions and Roth Contributions exceed the Deferral Limitation,
excess contributions shall be subject to the provisions of Section 5.6.

(c) Limitations Prescribed by the Committee. For purposes of satisfying one of
the tests described under Section 5.4 and Section 6.3, the Committee may
prescribe such rules as it deems necessary or appropriate regarding the maximum
amount that a Participant may elect to contribute and the timing of such an
election. These rules may prescribe a maximum percentage of

 

20



--------------------------------------------------------------------------------

Compensation that may be contributed, or may provide that the maximum percentage
of Compensation that a Participant may contribute will be a lower percentage of
his Compensation above a certain dollar amount of Compensation than the maximum
deferral percentage below that dollar amount of Compensation. These rules shall
apply to all individuals eligible to make the election described in Section 5.1,
except to the extent that the Committee prescribes special or more stringent
rules applicable only to Highly Compensated Employees.

(d) Catch-Up Contributions. Notwithstanding the foregoing, all Participants who
are eligible to make Before-Tax Contributions under this Plan and who have
attained age fifty (50) before the close of a Plan Year shall be eligible to
make catch-up contributions during such Plan Year in accordance with, and
subject to the limitations of, Code Section 414(v). Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Section 402(g) and 415 of the Code. The
Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b) or 416 of the Code, as applicable, by reason of the making of such
catch-up contributions.

(e) Roth Contributions. Effective for Plan Years beginning on and after
January 1, 2013, a Participant may elect to designate any portion of such
Participant’s Compensation that is reduced in accordance with Section 5.1 as a
Roth elective deferral. If a Participant elects to designate a portion of such
Participant’s reduced Compensation as a Roth elective deferral under this
Section, then the Participating Employers shall make a Roth Contribution to the
Trust pursuant to Section 6.1(b) for the Participant equal to the amount so
designated by the Participant. It is intended that the Compensation reductions
and corresponding Roth Contributions under this Section shall be made pursuant
to a “qualified Roth contribution program” within the meaning of Section 402A of
the Code. Unless specifically stated otherwise in the Plan, a Roth elective
deferral will be treated as a Before-Tax Contribution under Section 5.1(a) for
all purposes of the Plan.

5.3 Termination of, Change in Rate of, or Resumption of Deferrals.

(a) A Participant may at any time submit a request to the Committee to terminate
his contributions, alter the rate of his contributions, or resume his
contributions made pursuant to this Article V.

(b) A request for termination, alteration, or resumption or alteration of the
rate of contributions shall be in a form satisfactory to the Committee and will
be effective as soon as administratively possible. The Committee may require at
least thirty (30) days notice prior to commencement of the payroll period for
which such change is to be effective.

5.4 Limitation on Deferral Contributions by Highly Compensated Employees.

 

21



--------------------------------------------------------------------------------

With respect to each Plan Year, Participant Deferral Contributions under the
Plan for the Plan Year shall not exceed the limitations on contributions on
behalf of Highly Compensated Employees under Section 401(k) of the Code, as
provided in this Section. In the event that Deferral Contributions under this
Plan on behalf of Highly Compensated Employees for any Plan Year exceed the
limitations of this Section for any reason, such excess contributions and any
income allocable thereto shall be returned to the Participant or recharacterized
as Participant After-Tax Contributions, as provided in Section 5.5.

(a) The Deferral Contributions by a Participant for a Plan Year shall satisfy
the Average Deferral Percentage test set forth in (i) below, or the alternative
Average Deferral Percentage test set forth in (ii) below.

(i) The “Actual Deferral Percentage” for Eligible Employees who are Highly
Compensated Employees for a Plan Year shall not be more than the “Actual
Deferral Percentage” of all other Eligible Employees for the Comparison Year
multiplied by 1.25, or

(ii) The excess of the “Actual Deferral Percentage” for Eligible Employees who
are Highly Compensated Employees for a Plan Year over the “Actual Deferral
Percentage” for all other Eligible Employees for the Comparison Year shall not
be more than two (2) percentage points, and the “Actual Deferral Percentage” for
Eligible Employees who are Highly Compensated Employees for a Plan Year shall
not be more than the “Actual Deferral Percentage” of all other Eligible
Employees for the Comparison Year multiplied by 2.00.

The “Comparison Year” is the Plan Year being tested.

(b) For the purposes of the limitations of this Section 5.4, the following
definitions shall apply:

(i) “Actual Deferral Percentage” means, with respect to Eligible Employees who
are Highly Compensated Employees and all other Eligible Employees for a Plan
Year, the average of the ratios, calculated separately for each Eligible
Employee in such group, of the amount of Deferral Contributions under the Plan
allocated to each Eligible Employee for such Plan Year to such Employee’s
“Compensation” for such Plan Year. An Eligible Employee’s Deferral Contributions
may be taken into account for purposes of determining his Actual Deferral
Percentage for a particular Plan Year only if such Deferral Contributions relate
to Compensation that either would have been received by the Eligible Employee in
the Plan Year (but for the deferral election), or is attributable to services
performed in the Plan Year and would have been received by the Eligible Employee
within two and one-half (2 1/2) months after the close of the Plan Year (but for
the deferral election), and such Deferral Contributions are allocated to the
Eligible Employee as of a date within that Plan Year. For purposes of this rule,
an Eligible Employee’s Deferral Contributions shall be considered allocated as
of a date within a Plan Year only if (A) the allocation is not contingent upon
the Eligible Employee’s participation in the Plan or performance of services on
any date subsequent to that date, and (B) the Deferral Contribution is actually
paid to the Trust no later than the end of the twelve month period immediately
following the Plan Year to which the contribution relates. To the extent
determined by the Committee and in accordance with regulations issued by the
Secretary of the Treasury, contributions on behalf of an Eligible Employee that
satisfy the requirements of Code Section 401(k)(3)(D)(ii) may also be taken into
account for the purpose of determining the Actual Deferral Percentage of such
Eligible Employee.

 

22



--------------------------------------------------------------------------------

(ii) “Compensation” means Compensation determined by the Committee in accordance
with the requirements of Section 414(s) of the Code, including, to the extent
elected by the Committee, amounts deducted from an Employee’s wages or salary
that are excludable from income under Sections 125, 129, 132(f)(4) or 402(e)(3)
of the Code.

(c) In the event that as of the last day of a Plan Year this Plan satisfies the
requirements of Section 401(a)(4) or 410(b) of the Code only if aggregated with
one or more other plans which include arrangements under Code Section 401(k),
then this Section 5.4 shall be applied by determining the Actual Deferral
Percentages of Eligible Employees as if all such plans were a single plan, in
accordance with regulations prescribed by the Secretary of the Treasury under
Section 401(k) of the Code.

(d) For the purposes of this Section, the Actual Deferral Percentage for any
Highly Compensated Employee who is a participant under two or more Code
Section 401(k) arrangements of the Company or an Affiliated Company shall be
determined by taking into account the Highly Compensated Employee’s Compensation
under each such arrangement and contributions under each such arrangement which
qualify for treatment under Code Section 401(k), in accordance with regulations
prescribed by the Secretary of the Treasury under Section 401(k) of the Code.

(e) For purposes of this Section, the amount of Deferral Contributions by a
Participant who is not a Highly Compensated Employee for a Plan Year shall be
reduced by any Deferral Contributions in excess of the Deferral Limitation which
have been distributed to the Participant under Section 5.6, in accordance with
regulations prescribed by the Secretary of the Treasury under Section 401(k) of
the Code.

(f) The determination and treatment of Deferral Contributions and the Actual
Deferral Percentage of any Participant shall satisfy such other requirements as
may be prescribed by the Secretary of the Treasury. The Committee shall keep or
cause to have kept such records as are necessary to demonstrate that the Plan
satisfies such requirements of Code Section 401(k) and the regulations
thereunder.

(g) If on account of administrative error or otherwise any limitation of this
Section 5.4 may be exceeded, the Committee shall cause to be taken such of the
actions permitted by Section 5.5 and Section 5.6 as, and to the extent, it
determines necessary so that the limitation shall be satisfied, which actions
shall not include the contribution of qualified non-elective contributions.

 

23



--------------------------------------------------------------------------------

5.5 Provisions for Disposition of Excess Deferral Contributions by Highly
Compensated Employees.

(a) The Committee shall determine, as soon as is reasonably possible following
the close of each Plan Year, the extent, if any, to which deferral treatment
under Code Section 401(k) may not be available for Deferral Contributions by
Highly Compensated Employees. If, pursuant to the determination by the
Committee, any or all of a Participant’s Deferral Contributions are not eligible
for tax-deferral treatment, then any excess Deferral Contributions and any
income for that Plan Year (and to the extent required by the Code, gains and
income for the Plan Year in which distributed) allocable thereto shall be
disposed of in accordance with (i) or (ii) below.

(i) To the extent permissible under Section 6.3, excess Deferral Contributions
by the Highly Compensated Employee in a Plan Year may be recharacterized as
After-Tax Contributions for the Plan Year not later than two and one-half
(2-1/2) months following the close of the Plan Year. Any recharacterization
shall be effective retroactive to the date of the Highly Compensated Employee’s
earliest Deferral Contributions during the Plan Year in which the excess
Deferral Contributions were made. To the extent required by Treas. Reg.
Section 1.401(k)–2(b)(3), Deferral Contributions recharacterized as After-Tax
Contributions shall continue to be treated as Deferral Contributions for
purposes of Article VIII.

(ii) To the extent a Participant’s Deferral Contributions cannot be
recharacterized in accordance with (i) above, any excess Deferral Contributions
(and any income allocable thereto) in a Plan Year shall, if administratively
feasible, be distributed to the Participant not later than two and one-half
(2-1/2) months following the close of the Plan Year in which such excess
Deferral Contributions were made, but in any event no later than the close of
the first Plan Year following the Plan Year in which such excess Deferral
Contributions were made after withholding any applicable income taxes due on
such amounts.

(b) For purposes of this Section, the amount of excess Deferral Contributions to
be distributed to a Participant for a Plan Year or recharacterized shall be
reduced by the amount of any Deferral Contributions in excess of the Deferral
Limitation (for the Participant’s taxable year that ends with or within the Plan
Year) which have been distributed to the Participant under Section 5.6, in
accordance with regulations prescribed by the Secretary of the Treasury under
Section 401(k) of the Code.

(c) The Committee shall determine the aggregate amount of any excess Deferral
Contributions by Highly Compensated Employees for a Plan Year by application of
the leveling method set forth in Treasury Regulation
Section 1.401(k)–2(b)(2)(ii) under which the Deferral Percentage of the Highly
Compensated Employee who has the highest Deferral Percentage for such Plan Year
is reduced to the extent required (i) to enable the Plan to satisfy the Actual
Deferral Percentage test, or (ii) to cause such Highly Compensated Employee’s
Deferral Percentage to equal the Deferral Percentage of the Highly Compensated
Employee with the next highest Deferral Percentage. The recharacterization or
distribution (as the case may be) of any excess Deferral Contributions shall be
made on the basis of the dollar amounts (rather than the individual Deferral
Percentages) of the Deferral Contributions by Highly Compensated Employees,
beginning with the highest such amount.

 

24



--------------------------------------------------------------------------------

(d) For purposes of satisfying the Actual Deferral Percentage test, income
allocable to a Participant’s excess Deferral Contributions, as determined under
(b) above, shall be determined in accordance with any reasonable method used by
the Plan for allocating income to Participant Accounts, provided such method
does not discriminate in favor of Highly Compensated Employees and is
consistently applied to all Participants for all corrective distributions or
recharacterizations under the Plan for a Plan Year. The Committee shall not be
liable to any Participant (or his Beneficiary, if applicable) for any losses
caused by misestimating the amount of any Deferral Contributions in excess of
the limitations of this Article V and any income allocable to such excess.

(e) To the extent required by regulations under Section 401(k) or 415 of the
Code, any excess Deferral Contributions with respect to a Highly Compensated
Employee shall be treated as Annual Additions under Article XIV for the Plan
Year for which the excess Deferral Contributions were made, notwithstanding the
distribution or recharacterization of such excess in accordance with the
provisions of this Section.

5.6 Provisions for Return of Annual Deferral Contributions in Excess of the
Deferral Limitation.

(a) In the event that due to error or otherwise, a Participant’s Deferral
Contributions under this Plan exceed the Deferral Limitation for any calendar
year (but without regard to amounts of compensation deferred under any other
plan), excess Deferral Contributions for the Plan Year, if any, together with
any income allocable to such amount for such Plan Year (and to the extent
required by the Code, gains and income for the Plan Year in which distributed)
shall be distributed to the Participant on or before the first April 15
following the close of the calendar year in which such excess contribution is
made. The amount of excess Deferral Contributions that may be distributed to a
Participant under this Section for any taxable year shall be reduced by any
excess Deferral Contributions previously distributed or recharacterized in
accordance with Section 5.5 for the Plan Year beginning with or within such
taxable year. The Committee shall not be liable to any Participant or his
Beneficiary, if applicable, for any losses caused by misestimating the amount of
any Deferral Contributions in excess of the limitations of this Article V and
any income allocable to such excess.

 

25



--------------------------------------------------------------------------------

(b) If in any calendar year a Participant makes Deferral Contributions under
this Plan and additional elective deferrals, within the meaning of Code
Section 402(g)(3), under any other plan maintained by the Company or an
Affiliated Company, and the total amount of the Participant’s elective deferrals
under this Plan and all such other plans exceed the Deferral Limitation, the
Company and each Affiliated Company maintaining a plan under which the
Participant made any elective deferrals shall notify the affected plans in
writing, and corrective distributions of the excess elective deferrals, and any
income allocable to such amount for such Plan Year (and, to the extent required
by the Code, income allocable to such amount for the Plan Year in which
distributed) shall be made from one or more such plans, to the extent determined
by the Company and each Affiliated Company. The determination of the amount of a
Participant’s elective deferrals for any calendar year shall be made after
applying the provisions of Article XIV relating to certain limits on Annual
Additions under Section 415 of the Code. All corrective distributions of excess
elective deferrals shall be made on or before the first April 15 following the
close of the calendar year in which the excess elective deferrals were made.

(c) In accordance with rules and procedures as may be established by the
Committee, a Participant may submit a claim to the Committee in which he
certifies in writing the specific amount of his Deferral Contributions for the
preceding calendar year which, when added to amounts deferred for such calendar
year under any other plans or arrangements described in Section 401(k), 408(k)
or 403(b) of the Code (other than a plan maintained by the Company or an
Affiliated Company), will cause the Participant to exceed the Deferral
Limitation for the calendar year in which the deferral occurred. Any such claim
must be submitted to the Committee no later than the March 1 of the calendar
year following the calendar year of deferral. To the extent the amount specified
by the Participant does not exceed the amount of the Participant’s Deferral
Contributions under the Plan for the applicable calendar year, the Committee
shall treat the amount specified by the Participant in his claim as a Deferral
Contribution in excess of the Deferral Limitation for such calendar year and
return such excess and any income allocable thereto to the Participant, as
provided in (a) above. In the event that for any reason such Participant’s
Deferral Contributions in excess of the Deferral Limitation for any calendar
year are not distributed to the Participant by the time prescribed in (a) above,
such excess shall be held in the Participant’s Before-Tax Contribution Account
or Roth Contribution Account until distribution can be made in accordance with
the provisions of this Plan.

(d) To the extent required by regulations under Section 402(g) or 415 of the
Code, Deferral Contributions with respect to a Participant in excess of the
Deferral Limitation shall be treated as Annual Additions under Article XIV for
the Plan Year for which the excess contributions were made, notwithstanding the
distribution of such excess in accordance with the provisions of this Section.

5.7 Character of Amounts Contributed as Before-Tax Contributions.

Unless otherwise specifically provided to the contrary in this Plan, amounts
deferred pursuant to a Participant’s election to make Before-Tax Contributions
in accordance with Section 5.1 (and which qualify for treatment under Code
Section 401(k) and are contributed to the Trust Fund pursuant to Article VI)
shall be treated, for federal and state income tax purposes, as Participating
Company contributions.

 

26



--------------------------------------------------------------------------------

5.8 Rollover Contributions.

Effective as of an Eligible Employee’s Employment Commencement Date, or such
later date as may be determined by the Committee, amounts, if any, distributed
to such Eligible Employee or payable to such Eligible Employee from another plan
that satisfies the requirements of Code Section 401(a), or held in an individual
retirement account which is attributable solely to a rollover contribution
within the meaning of Code Section 408(d)(3), may be transferred to this Plan,
including by direct rollover from another plan that satisfies the requirements
of Code Section 401(a), and credited to the Participant’s Transfer/Rollover
Account in accordance with Code Section 402 and rules which the Committee shall
prescribe from time to time; provided, however, the Committee determines that
the continued qualification of this Plan under Code Section 401(a) or 401(k)
would not be adversely affected by such transfer, or would cause this Plan to
become a “transferee plan,” within the meaning of Code Section 401(a)(11).
Amounts, if any, distributed to such Eligible Employee or payable to such
Eligible Employee from (i) a qualified plan described in Section 401(a) or
403(a) of the Code (including after-tax employee contributions), (ii) an annuity
contract described in Section 403(b) of the Code (excluding after-tax employee
contributions), (iii) an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, and (iv) an
individual retirement account or annuity described in Section 408(a) or 408(b)
of the Code that is eligible to be rolled over and would otherwise be includable
in gross income, may be transferred to this Plan and credited to the
Participant’s Transfer/Rollover Account in accordance with Code Section 402 and
rules which the Committee shall prescribe from time to time. Any amounts
transferred in accordance with this Section 5.8, which shall be in cash, shall
not be subject to distribution to the Participant except as expressly provided
under the terms of this Plan. The Plan will accept rollover contributions to the
Plan from Roth elective deferral accounts under another qualified plan described
in Code Section 401(a) or 403(a) but will not accept rollover contributions from
an individual retirement account or annuity describe in Code Section 408(a) or
408(b).

 

27



--------------------------------------------------------------------------------

ARTICLE VI

COMPANY CONTRIBUTIONS

6.1 General.

Subject to the requirements and restrictions of this Article VI and Article XIV,
and subject also to the amendment or termination of the Plan or the suspension
or discontinuance of contributions as provided herein, a Participating Company
shall contribute for each Participant who is an Employee of such Participating
Company, as follows:

(a) Company Automatic Contributions. In the case of a Participating Company
other than Fisher-Price, Inc., for each month of each Plan Year commencing on
and after April 1, 1997 (July 1, 2003 for Employees of the American Girl, Inc.
Participating Company), an amount to the Participant’s Company Contributions
Account equal to a percentage of the Participant’s Compensation during such
month according to the Participant’s attained age as of the last day of the
preceding month, as follows:

 

Age as of Last Day

of Preceding Month

  

Percentage of Compensation

  

Under 30

   3%

30 – 39

   4%

40 – 44

   5%

45 – 49

   6%

50 – 54

   7%

55+

   8%

Notwithstanding the foregoing, effective on and after January 1, 2012, an
Eligible Employee of Fisher Price Inc. who is not permitted to participate in
the Fisher Price Pension Plan (or any successor plan) on or after January 1,
2012 due to the freezing of participation under that plan, shall be eligible to
receive a Company Contribution allocation in accordance with this Section 6.1(a)
which contribution shall be allocated to Participant Accounts as soon as
administratively practicable following the end of the month for which such
Company Contribution is due. An Eligible Employee of Fisher Price Inc. who is
eligible to receive Company Contributions as of January 1, 2012 shall receive a
Company Contribution allocation no later than March 31, 2012 equal to the sum of
the monthly Company Contributions that would have been earned from the date such
Eligible Employee became a Participant in the Plan through December 31, 2011 if
such Participant had been eligible to receive Company Contributions for such
period, adjusted for interest at a rate of 4% per annum from the date the
Company Contribution would have been allocated to the Participant’s Account to
the date the Company Contribution is actually allocated to the Participant’s
Account.

(b) Employee Before-Tax Contributions and Roth Contributions. An amount to the
Participant’s Before-Tax Contributions Account that is equal to the amount of
the Participant’s Before-Tax Contributions pursuant to Section 5.1 and that
qualifies for tax treatment under Code Section 401(k), and an amount to the
Participant’s Roth Contribution Account that is equal to the amount of the
Participant’s Roth Contributions pursuant to Section 5.2(e) and that qualifies
for tax treatment under Code Section 402A. The Committee shall establish rules
and procedures in accordance with Code Section 402A for the administration of
Roth Contributions.

 

28



--------------------------------------------------------------------------------

(c) Company Matching Contributions. An amount to the Participant’s Company
Matching Account that is the sum of the amounts in (i) and (ii) below:

(i) A dollar amount equal to the dollar amount of the first two percent (2%) of
the sum of a Participant’s Before-Tax, After-Tax and Roth Contributions pursuant
to Section 5.1.

(ii) A dollar amount equal to 50% of the dollar amount of the next four percent
(4%) of the sum of a Participant’s Before-Tax, After-Tax and Roth Contributions
pursuant to Section 5.1.

The maximum Company Matching Contribution pursuant to this Section 6.1(c) shall
be four percent (4%) of the Participant’s Compensation (such Compensation to be
determined prior to reduction for contributions pursuant to Section 5.1).

6.2 Requirement for Net Profits.

Contributions by a Participating Company shall be made without regard to current
or accumulated profits for the year; provided, however, that the Plan is
intended to be designed to qualify as a profit sharing plan for purposes of
Sections 401(a) et. seq. of the Code.

6.3 Special Limitations on After-Tax Contributions and Company Matching
Contributions.

With respect to each Plan Year, After-Tax Contributions and Company Matching
Contributions under the Plan for the Plan Year shall not exceed the limitations
on contributions on behalf of Highly Compensated Employees under Section 401(m)
of the Code, as provided in this Section. For purposes of this Section, excess
Deferral Contributions recharacterized as After-Tax Contributions after the
close of a Plan Year shall be treated as After-Tax Contributions in a Plan Year
as provided in Section 5.5(a)(i). In the event that After-Tax Contributions and
Company Matching Contributions under this Plan on behalf of Highly Compensated
Employees for any Plan Year exceed the limitations of this Section for any
reason, such excess contributions and any income allocable thereto shall be
disposed of in accordance with Section 6.4. For purposes of this Section 6.3,
the meaning of the term “Compensation” shall be as defined in Section 5.4(b).

 

29



--------------------------------------------------------------------------------

(a) After-Tax Contributions and Company Matching Contributions on behalf of
Participants under Section 6.1(c) for a Plan Year shall satisfy the Average
Contribution Percentage test set forth in (i) below, or the Average Contribution
Percentage test set forth in (ii) below:

(i) The “Average Contribution Percentage” for Eligible Employees who are Highly
Compensated Employees for a Plan Year shall not be more than the “Average
Contribution Percentage” of all other Eligible Employees for the Comparison Year
multiplied by 1.25, or

(ii) The excess of the “Average Contribution Percentage” for Eligible Employees
who are Highly Compensated Employees for a Plan Year over the “Average
Contribution Percentage” for all other Eligible Employees for the Comparison
Year shall not be more than two (2) percentage points, and the “Average
Contribution Percentage” for Eligible Employees who are Highly Compensated
Employees for a Plan Year shall not be more than the “Average Contribution
Percentage” of all other Eligible Employees for the Comparison Year multiplied
by 2.00.

The “Comparison Year” is the Plan Year being tested.

(b) For purposes of this Section, “Average Contribution Percentage” means, with
respect to a group of Eligible Employees for a Plan Year, the average of the
“Contribution Percentage,” calculated separately for each Eligible Employee in
such group. The “Contribution Percentage” for any Eligible Employee is
determined by dividing the sum of After-Tax Contributions during the Plan Year
and Company Matching Contributions under the Plan on behalf of each Eligible
Employee for such Plan Year, by such Eligible Employee’s Compensation for such
Plan Year. “Company Matching Contributions” for purposes of the Average
Contribution Percentage test shall include a Company Matching Contribution only
if it is allocated to the Participant’s Company Matching Contributions Account
during the Plan Year and is paid to the Trust Fund by the end of the twelfth
month following the close of the Plan Year. To the extent determined by the
Committee and in accordance with regulations issued by the Secretary of the
Treasury under Code Section 401(m)(3), the Before-Tax Contributions and Roth
Contributions on behalf of an Eligible Employee and any “qualified nonelective
contributions,” within the meaning of Code Section 401(m)(4)(c), on behalf of an
Eligible Employee may also be taken into account for purposes of calculating the
Contribution Percentage of such Eligible Employee, but shall not otherwise be
taken into account. However, any Company Matching Contributions taken into
account for purposes of determining the Actual Deferral Percentage of an
Eligible Employee under Section 5.4(a) shall not be taken into account under
this Section 6.3.

 

30



--------------------------------------------------------------------------------

(c) In the event that as of the last day of a Plan Year this Plan satisfies the
requirements of Section 410(b) of the Code only if aggregated with one or more
other plans, or if one or more other plans satisfy the requirements of
Section 410(b) of the Code only if aggregated with this Plan, then this
Section 6.3 shall be applied by determining the Contribution Percentages of
Eligible Employees as if all such plans were a single plan, in accordance with
regulations prescribed by the Secretary of the Treasury under Section 401(m) of
the Code.

(d) For the purposes of this Section, the Contribution Percentage for any
Eligible Employee who is a Highly Compensated Employee under two or more Code
Section 401(a) plans of the Company or an Affiliated Company to the extent
required by Code Section 401(m), shall be determined in a manner taking into
account the participant contributions and matching contributions for such
Eligible Employee under each of such plans.

(e) The determination of the Contribution Percentage of any Participant shall be
made after first applying the provisions of Article XIV relating to certain
limits on Annual Additions under Section 415 of the Code, then applying the
provisions of Section 5.6 relating to the return of Deferral Contributions in
excess of the Deferral Limitation, then applying the provisions of Section 5.5
relating to certain limits under Section 401(k) of the Code imposed on Deferral
Contributions of Highly Compensated Employees, and last, applying the provisions
of Section 6.5 relating to the forfeiture of Company Matching Contributions
attributable to excess Before-Tax, Roth or After-Tax Contributions.

(f) The determination and treatment of the Contribution Percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury. The Committee shall keep or cause to have kept such
records as are necessary to demonstrate that the Plan satisfies the requirements
of Code Section 401(m) and the regulations thereunder, in accordance with such
regulations.

(g) If on account of administrative error or otherwise any limitation of this
Section 6.3 may be exceeded, the Committee shall cause to be taken such of the
actions permitted by Section 6.4 as, and to the extent, it determines necessary
so that the limitation shall be satisfied, which actions shall not include the
contribution of qualified non-elective contributions.

6.4 Provision for Return of Excess After-Tax Contributions and Company Matching
Contributions on Behalf of Highly Compensated Employees.

(a) The Committee shall determine, as soon as is reasonably possible following
the close of the Plan Year, the extent (if any) to which After-Tax and Company
Matching Contributions on behalf of Highly Compensated Employees may cause the
Plan to exceed the limitations of Section 6.3 for such Plan Year. If, pursuant
to the determination by the Committee, After-Tax and Company Matching
Contributions on behalf of a Highly Compensated Employee may cause the Plan to
exceed such limitations, then the Committee shall take the following steps:

 

31



--------------------------------------------------------------------------------

(i) First, any excess After-Tax Contributions that were not matched by Company
Matching Contributions, and any income allocable thereto, shall be distributed
to the Highly Compensated Employee (after withholding any applicable income
taxes on such amounts).

(ii) Second, if any excess remains after the provisions of (i) above are
applied, to the extent necessary to eliminate the excess, any excess After-Tax
Contributions that were matched by Company Matching Contributions, and any
income allocable thereto, shall be distributed to the Highly Compensated
Employee (after withholding any applicable income taxes on such amounts). Any
corresponding Company Matching Contributions on such refunded After-Tax
Contributions shall be forfeited.

(iii) Third, if any excess remains after the provisions of (i) and (ii) above
are applied, to the extent necessary to eliminate the excess, Company Matching
Contributions on behalf of the Highly Compensated Employee, and any income
allocable thereto, shall be forfeited, to the extent forfeitable under the Plan,
or distributed to the Highly Compensated Employee, to the extent non-forfeitable
under the Plan (after withholding any applicable income taxes on such amounts).

(iv) If administratively feasible, excess After-Tax Contributions and Company
Matching Contributions which are nonforfeitable under the Plan, including any
income allocable thereto, shall be distributed to Highly Compensated Employees,
or, to the extent forfeitable, forfeited, within two and one-half (2-1/2) months
following the close of the Plan Year for which the excess Contributions were
made, but in any event no later than the end of the first Plan Year following
the Plan Year for which the excess Contributions were made, notwithstanding any
other provision in this Plan. Amounts of excess Company Matching Contributions
forfeited by Highly Compensated Employees under this Section, including any
income allocable thereto, shall be applied, to the maximum extent practicable,
to reduce Company Matching Contributions for the Plan Year for which such excess
Contributions were made and thereafter shall be applied as soon as possible to
reduce Company Matching Contributions for succeeding Plan Years.

(b) The Committee shall determine the amount of any excess After-Tax
Contributions and Company Matching Contributions made by or on behalf of Highly
Compensated Employees for a Plan Year by application of the leveling method set
forth in Treasury Regulation Section 1.401(m)–2(b)(2) under which the
Contribution Percentage of the Highly Compensated Employee who has the highest
such Contribution Percentage for such Plan Year is reduced, to the extent
required (i) to enable the Plan to satisfy the Average Contribution Percentage
test, or (ii) to cause such Highly Compensated Employee’s Contribution
Percentage to equal the Contribution Percentage of the Highly Compensated
Employee with the next highest Contribution Percentage. The distribution or
forfeiture (as the case may be) of any excess After-Tax Contributions or Company
Matching Contributions shall be made on the basis of dollar amounts (rather than
the individual Contribution Percentages) of the After-Tax Contributions and
Company Matching Contributions by Highly Compensated Employees beginning with
the highest such amounts.

 

32



--------------------------------------------------------------------------------

(c) For purposes of satisfying the Average Contribution Percentage test, income
allocable to a Participant’s excess After-Tax Contributions or Company Matching
Contributions, as determined under (b) above, shall be determined by applying
procedures comparable to those provided under Section 5.5. Any distribution of
an excess contribution pursuant to this Section 6.4 shall include any Trust
gains or other income allocable to the distributed contribution while held in
the Trust (but need not include Trust gains and income for the Plan Year in
which distributed except to the extent required by the Code).

(d) To the extent required by regulations under Section 414(m) or 415 of the
Code, any excess After-Tax Contributions or Company Matching Contribution
forfeited by or distributed to a Highly Compensated Employee in accordance with
this Section shall be treated as an Annual Addition under Article XIV for the
Plan Year for which the excess contribution was made, notwithstanding such
forfeiture or distribution.

6.5 Forfeiture of Company Matching Contributions Attributable to Excess
Deferrals or Contributions.

To the extent any Company Matching Contributions allocated to a Participant’s
Company Matching Contributions Account are attributable to excess Deferral
Contributions required to be distributed to the Participant in accordance with
Section 5.5 or 5.6, or excess After-Tax Contributions required to be distributed
to the Participant in accordance with Section 6.4, such Company Matching
Contributions, including any income allocable thereto, shall be forfeited,
notwithstanding that such Company Matching Contributions may otherwise be
nonforfeitable under the terms of the Plan. Any Company Matching Contributions
forfeited by a Participant in accordance with this Section 6.5 shall be applied
to reduce Company Matching Contributions.

ARTICLE VII

PARTICIPANT ACCOUNTS AND ALLOCATIONS

7.1 General.

All contributions under this Plan shall be held in the Trust Fund. All gains,
losses, dividends and other property acquisitions and/or transfers that occur
with respect to the Trust Fund shall be held, charged, credited, debited or
otherwise accounted for under said fund on an unallocated basis until allocated
to Participants’ Accounts as of a Valuation Date as provided under this Plan or
otherwise used or applied in accordance with the provisions of this Plan.

 

33



--------------------------------------------------------------------------------

7.2 Participants’ Accounts.

In order to account for the allocated interest of each Participant in the Trust
Fund, there shall be established and maintained separate Accounts.

7.3 Revaluation of Participants’ Accounts.

As of each Valuation Date, the Accounts of each Participant shall be revalued so
as to reflect a proportionate share in any increase or decrease in the fair
market value of the assets in the Trust Fund as of that date as compared with
the value of the assets in the Trust Fund as of the immediately preceding
Valuation Date. The valuation and allocation provisions of this Section 7.3
shall be applied and implemented in accordance with the following rules:

(a) As of each Valuation Date the Accounts holding such assets shall be revalued
so as to reflect to each such Account a proportionate share in the net income or
loss of the assets since the immediately preceding Valuation Date.

(b) The Company, Committee and Trustee do not in any manner or to any extent
whatsoever warrant, guarantee or represent that the value of a Participant’s
Accounts shall at any time equal or exceed the amount previously contributed
thereto.

7.4 Treatment of Accounts Following Termination of Employment.

Following a Participant’s termination of employment, pending distribution of the
Participant’s Distributable Benefit pursuant to the provisions of Article VIII
below, the Participant’s Plan Accounts shall continue to be maintained and
accounted for in accordance with all applicable provisions of this Plan.

7.5 Accounting Procedures.

The Committee and the Trustee shall establish accounting procedures for the
purpose of making the allocations, valuations and adjustments to Participants’
Accounts provided for in this Article VII. From time to time the Committee and
Trustee may modify such accounting procedures for the purpose of achieving
equitable, nondiscriminatory, and administratively feasible allocations among
the Accounts of Participants in accordance with the general concepts of the Plan
and the provisions of this Article VII.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING; PAYMENT OF PLAN BENEFITS

8.1 Vesting.

Each Participant’s vested interest in his Accounts shall be determined as
follows:

(a) Before-Tax, After-Tax Roth and Rollover/Transfer Account. Each Participant
shall at all times be one hundred percent (100%) vested in his Before-Tax
Contributions Account, his After-Tax Contributions Account, his Roth
Contributions Account and his Transfer/Rollover Account under the Plan.

(b) Company Matching and Company Contributions Accounts.

(i) Three-Year Vesting Schedule. Except as otherwise provided in this
Section 8.1, each Participant shall become vested in his Company Matching
Account and his Company Contributions Account as follows (the “3-Year Vesting
Schedule”):

 

Number of

Years of Service

  

Vesting

Percentage

 

Less than 3

     0 % 

3 or more

     100 % 

provided, however, if the Participant was eligible to participate in the Plan
before April 1, 2000 and had two (2) Years of Service as of April 1, 2000, the
3-Year Vesting Schedule shall be modified as follows:

 

Number of

Years of Service

  

Vesting

Percentage

 

Less than 2

     0 % 

2

     25 % 

3 or more

     100 % 

(ii) Five-Year Vesting Schedule Prior to April 1, 2000. Notwithstanding the
foregoing, if the Participant participated in the Plan before April 1, 2000 and
was not an Employee on April 1, 2000, the Participant’s vested interest (if any)
in his Company Matching Account and his Company Contributions Account shall be
determined under the following table (the “5-Year Vesting Schedule”):

 

35



--------------------------------------------------------------------------------

Number of

Years of Service

  

Vesting

Percentage

 

Less than 2

     0 % 

2

     25 % 

3

     50 % 

4

     75 % 

5 or more

     100 % 

The 3-Year Vesting Schedule shall not apply to such Participant until such
Participant resumes employment as an Employee after April 1, 2000, in which
event:

(A) The 3-Year Vesting Schedule shall apply to the portion of his Company
Matching Account and his Company Contributions Account that is attributable to
his post-March 31, 2000 participation in the Plan (if any); and

(B) The 3-Year Vesting Schedule shall apply to the remainder of his Company
Matching Account and his Company Contributions Account only (A) if the 5-Year
Vesting Schedule had not been applied to forfeit any of his Company Matching
Account or his Company Contributions Account prior to his resumption of
employment or (B) if the 5-Year Vesting Schedule had been so applied, there has
been a restoration of the resulting forfeited amount pursuant to Section 8.14
following his resumption of employment.

(iii) One Hundred Percent Vesting.

Notwithstanding the foregoing, each Participant shall be one hundred percent
(100%) vested in certain Accounts as follows:

(A) Each Participant who completed an Hour of Service prior to July 1, 1989
shall at all times be one hundred percent (100%) vested in his Company
Contributions Account.

(B) A Participant shall become one hundred percent (100%) vested in his Company
Matching Account and his Company Contributions Account upon attainment of Normal
Retirement Date while an Employee, or in the event of death or Total and
Permanent Disability while an Employee.

(C) Each Participant shall at all times be one hundred percent (100%) vested in
the account(s) noted in the following chart if the Participant was eligible to
participate in the corresponding plan (or was employed at the corresponding
division or facility) as of the corresponding date:

 

36



--------------------------------------------------------------------------------

Plan Name/Division Location

  

Date

  

Account

Fisher-Price, Inc. Matching Savings Plan    3/31/97    Company Matching Account
Tyco Toys, Inc. 401(k) Savings Plan    1/1/98   

Tyco Before-Tax Contributions Account

Tyco Matching Contributions Account

Print Paks, Inc. 401(k) Plan    1/31/99   

Print Paks Before-Tax Contributions Account

Print Paks Matching Contributions Account

Mattel-Fort Wayne Hourly 401(k) Plan    12/14/00   

Fort Wayne Before-Tax Contributions Account

Fort Wayne Matching Account

Fort Wayne Nonelective Account

Pleasant Company Retirement Savings Plan    9/30/01    Pleasant Plan Matching
Contributions Account Mattel-Customer Care Center; Phoenix, Arizona division   
3/27/01   

Company Matching Account

Company Contributions Account

Mattel operations-Murray division    4/3/01   

Company Matching Account

Company Contributions Account

Mattel-Hebron, Kentucky division    4/24/01   

Company Matching Account

Company Contributions Account

Eau Claire, Wisconsin facility of American Girl, Inc.    1/1/04   

Company Matching Account

Company Contributions Account

Mount Laurel, NJ facility    1/1/04   

Company Matching Account

Company Contributions Account

Tyco Manufacturing Retirement Plan    1/1/07    Tyco Retirement Account HiT
Entertainment, Inc. 401(k) Plan    2/1/12    HiT Matching Contribution Account

(D) All former participants in the HiT Entertainment, Inc. 401(k) Plan who were
not actively employed by HiT Entertainment , Inc. as of February 1, 2012 who
(1) are hired by the Company after February 1, 2012, or (2) have a HiT Matching
Contribution Account that has not been forfeited or that has been reinstated
under the terms of the Plan, shall be fully vested in their HiT Employer
Matching Contribution Account as of the later of the date of rehire or the date
the account is reinstated.

 

37



--------------------------------------------------------------------------------

8.2 Distribution Upon Retirement.

(a) Normal and Late Retirement. A Participant may retire from the employment of
the Company on his Normal Retirement Date. Subject to the required distribution
rules under (b) below, if the Participant continues in the service of the
Company beyond his Normal Retirement Date, he shall continue to participate in
the Plan in the same manner as Participants who have not reached their Normal
Retirement Dates. At the subsequent termination of the Participant’s employment
on his late retirement date, his Distributable Benefit shall be based upon the
value of his Accounts as of the applicable Valuation Date determined with
reference to the date of distribution. After a Participant has reached his
Normal Retirement Date, any termination of the Participant’s employment (other
than by reason of death or disability) shall be deemed a Normal Retirement.

(b) Timing of Distribution. Upon Normal Retirement a Participant shall be
entitled to a distribution of his Distributable Benefit in the Trust Fund.
Subject to the provisions of Section 8.17 (regarding the cash out of small
amounts), such distribution shall be made or commence to be made as soon as
practicable following the date specified by the Participant in a written
election filed with the Plan Administrator; provided that, in no event shall
distribution be delayed beyond the time specified in Section 8.5(a) in
accordance with the requirements of Code Section 401(a)(9).

(c) Minimum Distributable Amount. During the Participant’s lifetime, the minimum
amount that will be distributed for each distribution calendar year is the
lesser of:

(i) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in U.S. Treasury
Regulations section 1.401(a)(9)-9, using the Participant’s age as of the
Participant’s birthday in the first distribution calendar year; or

(ii) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in U.S. Treasury Regulations section 1.401(a)(9)-9, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the first distribution year.

Required minimum distributions will be determined under this Section 8.2(c)
beginning with the first distribution calendar year and continue through the end
of the distribution calendar year that includes the Participant’s date of death;
provided that life expectancies shall not be recalculated each year but shall be
determined by taking the life expectancy in the first distribution calendar year
reduced by one for each subsequent year.

 

38



--------------------------------------------------------------------------------

8.3 Distribution Upon Death Prior to Termination of Employment.

(a) Distribution Upon Death. Upon the death of a Participant during his
employment, the Committee shall direct the Trustee to make a distribution of the
Participant’s Distributable Benefit in the Trust Fund in a single lump sum to
the Beneficiary designated by the deceased Participant, or as otherwise
determined under Section 8.9. A Participant who dies on or after January 1, 2007
while performing qualified military service, as defined in Code Section 414(u),
shall be deemed to have died during his employment for purposes of this
subparagraph.

(b) Timing of Payment to Beneficiary. If the Participant’s Beneficiary is not
the Participant’s surviving spouse, such death benefits shall be distributed to
the non-spouse Beneficiary as soon as administratively feasible following the
Participant’s death. If the Participant’s surviving spouse is the Participant’s
sole designated Beneficiary, such death benefits shall be distributed to the
surviving spouse Beneficiary at such time as the Beneficiary elects, but not
later than December 31 of the calendar year immediately following the calendar
year in which the Participant died, or if later, December 31 of the calendar
year in which the Participant would have attained age 70 1/2.

If there is no designated Beneficiary of a deceased Participant as of
September 30 of the year following the year of the Participant’s death, all
death benefits payable with respect to the deceased Participant shall be
distributed no later than December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. The “designated Beneficiary” of a
Participant for purposes of this Section 8.3 and Section 8.4 shall mean the
individual who is designated as the Participant’s Beneficiary under Section 8.9
and who satisfies the requirements to constitute a designated beneficiary under
Code Section 401(a)(9) and U.S. Treasury Regulations section 1.401(a)(9)-1,
Q&A-4.

8.4 Death After Termination of Employment.

(a) Upon the death of a former Participant after his retirement or other
termination of employment, but prior to the distribution of the Participant’s
Distributable Benefit in the Trust Fund to which he is entitled, the balance of
the Distributable Benefit to which the Participant was entitled shall be
distributed to the Participant’s Beneficiary as provided in Section 8.3.

(b) If the Participant dies on or after the date distributions begin, all death
benefits calculated in accordance with Section 8.4(a) shall be paid to the
designated Beneficiary, or as otherwise determined under Section 8.9, as soon as
administratively practicable following the Participant’s death.

8.5 Termination of Employment.

 

39



--------------------------------------------------------------------------------

(a) Subject to the provisions of Section 8.5(b) and Section 8.17 (regarding the
cash out of small amounts), if a Participant’s employment for the Company and
all Affiliated Companies terminates prior to his Normal Retirement Date, his
Distributable Benefit in the Trust Fund shall be paid as soon as
administratively feasible following any date specified by the Participant in a
written election filed with the Plan Administrator; provided that, distribution
shall begin to be made in accordance with Section 8.2(c) to a Participant who is
not a “5-percent owner” (within the meaning of Section 401(a)(9) of the Code) no
later than April 1 of the calendar year following the later of the calendar year
in which the Participant (i) attains age seventy and one-half (70-1/2) or
(ii) separates from service with the Company or an Affiliated Company.
Notwithstanding the foregoing, in the case of a Participant who is a “5-percent
owner” (within the meaning of Section 401(a)(9) of the Code) distribution shall
be made or commence to be made not later than April 1 following the calendar
year in which such Participant attains age 70-1/2, whether or not the
Participant’s employment has terminated.

Notwithstanding the foregoing, a Participant or Beneficiary who would have been
required to receive required minimum distributions for a year as described in
this Section 8.5(a) but for the enactment of Code Section 401(a)(9)(H) (“Waived
Distributions”), and who would have satisfied that requirement by receiving such
Waived Distributions, will not receive those distributions for any calendar year
in which such distributions are waived pursuant to Code Section 401(a)(9)(H)
unless the Participant or Beneficiary chooses to receive such distributions.
Participants and Beneficiaries described in the preceding sentence will be given
the opportunity to elect to receive the Waived Distributions. Participants and
Beneficiaries may not elect to receive Waived Distributions in a direct rollover
as described in Section 8.8.

(b) If the Participant makes a valid written election in accordance with
(c) below, payment of his Distributable Benefit pursuant to this Section 8.5 may
be made on any date which is not later than sixty (60) days after the close of
the Plan Year in which occurs the later of (i) the Participant’s termination of
employment with the Company and all Affiliated Companies, or (ii) a date
specified by the Participant in the valid written election filed by the
Participant, to the extent administratively feasible. For purposes of
Section 72(t) of the Code, any distribution to a Participant in accordance with
this Section 8.5 during or following the year in which he attains age fifty-five
(55) shall be deemed to be on account of an event enumerated in Code
Section 72(t)(2).

(c) Any written election by a Participant to receive payment of his
Distributable Benefit shall not be valid unless such election is made both
(i) after the Participant receives a written notice advising him of his right to
defer payment and (ii) within the ninety (90) day period ending on the
Participant’s “Benefit Starting Date.” The notice to the Participant advising
him of his right to defer payment shall be given no less than thirty (30) nor
more than ninety (90) days prior to the Participant’s Benefit Starting Date. For
purposes of this Subsection (c), “Benefit Starting Date” shall mean the first
day of the first period for which the Participant’s Distributable Benefit is
paid. Notwithstanding the foregoing, payment of the Participant’s Distributable
Benefit may commence less than thirty (30) days after receipt of the notice,
provided that the Plan Administrator clearly informs the Participant that the
Participant has a right to a period of at least thirty (30) days after receiving
the notice to consider the decision of whether or not to elect to receive
payment and the Participant, after receiving the notice, affirmatively elects to
receive payment.

 

40



--------------------------------------------------------------------------------

(d) In the event a Participant is not fully vested in all of his Company
Contributions Account or Company Matching Account under the Plan, the portion of
such Accounts which is not vested shall be forfeited as of the earlier of the
date the vested portion of such Accounts is completely distributed to him or the
date he incurs five (5) consecutive one-year Periods of Severance.

(e) Notwithstanding the foregoing, if a Participant ceases to be an Employee by
reason of the disposition by the Company or an Affiliated Company of either
(i) substantially all of the assets used by the Company or an Affiliated
Company, as the case may be, in a trade or business, or (ii) the interest of the
Company or an Affiliated Company, as the case may be, in a subsidiary, such
Participant shall be entitled to distribution of his Distributable Benefit as
if, for purposes of this Plan only, such event constitutes a termination of
employment.

8.6 Withdrawals.

(a) General. While he is still an Employee, a Participant may withdraw amounts
from his Accounts under the Plan in accordance with rules of uniform application
which the Committee may from time to time prescribe consistent with the
provisions of this Section 8.6; provided, however, a withdrawal must be for at
least $200 (or the entire amount available for withdrawal, if less). A
withdrawal shall be made from the Participant’s Accounts in the following order,
in each case up to the amount available for withdrawal in such Accounts:
(i) After-Tax Contributions Account; (ii) Transfer/Rollover account;
(iii) Company Matching Account, (iv) Company Contributions Account and
(v) Before-Tax Contributions Account. A Participant may make a separate election
to withdraw from his Roth Contribution Account in accordance with rules
established by the Committee. Disbursement of withdrawals shall be as soon as
administratively practicable after the submission of a request for withdrawal in
a form satisfactory to the Committee. Payment of a withdrawal shall be made in
cash and shall be allocated pro rata among the Participant’s investment fund
subaccounts, including any Company Stock subaccount. In no event may any amount
be withdrawn by a Participant in accordance with this Section 8.6 after he
ceases to be an Employee.

(b) Withdrawals Following Total and Permanent Disability. A Participant who is
determined to have a Total and Permanent Disability and who is ineligible to
make further contributions under Section 5.1 shall be eligible to receive a
withdrawal of all or any portion of the Participant’s vested Accounts at any
time.

(c) Withdrawals from Transfer/Rollover Account. A Participant shall be eligible
to receive a withdrawal from the Participant’s Transfer/Rollover Account at any
time.

 

41



--------------------------------------------------------------------------------

(d) Withdrawals from After-Tax Account A Participant shall be eligible to
receive a withdrawal from the Participant’s After-Tax Contribution Account at
any time; provided that After-Tax Contributions made within the preceding six
months to the Plan which were matched by Company Matching Contributions may not
be withdrawn from such Account.

(e) Withdrawals from Before-Tax Account. A Participant may make a withdrawal
from his Before-Tax Contributions Account after attaining age 59-1/2 or
following a determination by the Committee that the withdrawal is necessary to
relieve a hardship of the Participant or his family as described in this
Section 8.6(e). A Participant may receive a withdrawal due to hardship only if
the withdrawal both is made due to an immediate and heavy financial need of the
Participant within the meaning of (i) below and is necessary to satisfy such
financial need within the meaning of (ii) below.

(i) Immediate and Heavy Financial Need. For purposes of this Section 8.6(e), a
withdrawal will be considered to be on account of an immediate and heavy
financial need of the Participant only if the withdrawal is for:

(A) Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income) for the Participant, or the Participant’s
spouse, primary beneficiaries or dependents (as defined in Section 152 of the
Code);

(B) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(C) Payment of tuition, related educational fees, and room and board expenses
for up to the next 12 months of post-secondary education for the Participant, or
his Spouse, primary beneficiaries, children, or dependents (as defined under
Code Section 152 without regard to Section 152(b)(1), (b)(2) and (d)(1)(B);

(D) Payments necessary to prevent the eviction of the Participant from his
principal residence or foreclosure on the mortgage on such residence;

(E) Payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152 without
regard to Section 152(d)(1)(B);

(F) Expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income; or

 

42



--------------------------------------------------------------------------------

(G) Such other deemed immediate and heavy financial needs as are set forth by
the Internal Revenue Service through the publication of revenue rulings,
notices, and other documents of general applicability.

(ii) Necessary to Satisfy a Financial Need. For purposes of this Section 8.6(e),
a distribution shall be considered to be necessary to satisfy an immediate and
heavy financial need of the Participant only if all of the following conditions
are satisfied:

(A) the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant, which may include amounts necessary to pay
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution;

(B) the Participant has obtained all distributions (other than hardship
distributions) and all non-taxable loans (at the time of the loan) currently
available under all plans maintained by the Company; and

(C) the Participant’s Before-Tax Contributions, Roth Contributions and After-Tax
Contributions to the Plan are suspended for six (6) months following the receipt
of the hardship distribution; and

(D) the Committee receives a written representation from the Participant that
the Participant’s financial need cannot reasonably be relieved (1) through
reimbursement or compensation by insurance or otherwise; (2) by liquidation of
the Participant’s assets, (3) by cessation of Before-Tax Contributions, Roth
Contributions and After-Tax Contributions under the Plan, (4) by other currently
available distributions and nontaxable (at the time of the loan) loans under
plans maintained by the employer or by any other employer; or (5) by borrowing
from commercial sources on reasonable commercial terms in an amount sufficient
to satisfy the need.

Notwithstanding the foregoing, the amount of any hardship withdrawal shall not
exceed a Participant’s ‘distributable amount,’ which consists of the total of
such Participant’s Before-Tax Contributions as of the date of the hardship
withdrawal, including earnings credited thereon before December 31, 1988 (if
any), reduced by the amount of any previous hardship withdrawals. The Committee
will determine whether a hardship withdrawal satisfies the foregoing standards
in a uniform and nondiscriminatory manner consistent with Code Section 401(k)
and the regulations promulgated thereunder.

(f) Withdrawal from Company Contributions Account. A Participant may receive a
withdrawal from the vested portion of his Company Contributions Account after
attaining age 59-1/2 or a determination by the Committee that the withdrawal is
necessary to relieve a hardship of the Participant or his family within the
meaning of Section 8.6(e) of the Plan.

 

43



--------------------------------------------------------------------------------

(g) Withdrawal from Company Matching Account. A Participant may receive a
withdrawal from the vested portion of his Company Matching Account (i) at any
time, provided that, the withdrawal must be attributable to Company Matching
Contributions made more than two (2) years preceding the withdrawal, or
(ii) after the Participant has completed an aggregate of at least sixty
(60) months of participation in this Plan and a predecessor plan as of the date
of withdrawal, or (iii) after the Participant has attained age 59 1/2.

(h) Withdrawal Following Age 70 1/2. Notwithstanding anything in this Article to
the contrary, a Participant can elect to receive all or any portion of his
vested Accounts once such Participant attains age 70 1/2.

(i) Withdrawal for Participant in the Uniformed Services. During any period the
Participant is performing service in the uniformed services described in Code
Section 3401(h)(2)(A), such Participant shall be eligible to elect to receive a
withdrawal from the Participant’s Before-Tax Contributions Account prior to
attaining age 59 1/2. Such distribution shall be limited to the amount credited
to the Participant’s Before-Tax Contributions Account minus any earnings
credited to such account after December 31, 1988. If a Participant elects to
receive a distribution in accordance with this subparagraph, the Participant may
not make Before-Tax Contributions, Roth Contributions or After-Tax Contributions
during the 6-month period beginning on the date of distribution.

(j) Qualified Reservist Distribution. Effective on and after January 1, 2011,
pursuant to Code Section 401(k)(2)(B)(i)(V), an individual who is a member of a
reserve component who is called to active duty either for a period in excess of
179 days or for an indefinite period of time may elect to receive a “qualified
reservist distribution” as defined in Code Section 72(t)(2)(G)(iii) which
distribution shall not be subject to the otherwise applicable 10-percent excise
tax of Code Section 72(t)(1) on early distributions.

(k) Withdrawals from Roth Contribution Account. A Participant may receive a
withdrawal of all or any portion of the Participant’s Roth Contribution Account
after attaining age 59-1/2 or a determination by the Committee that the
withdrawal is necessary to relieve a hardship of the Participant or his family
within the meaning of Section 8.6(e) of the Plan. Any distribution due to
hardship may not include any earnings in a Participant’s Roth Contribution
Account.

8.7 Form of Distribution.

(a) Single Sum Payment. Unless a Participant makes a written election in
accordance with Section 8.7(c) or 8.8 below, a Participant’s Distributable
Benefit shall be payable in the form of a single sum distribution. Except for
any portion of such Distributable Benefit that is payable in the form of Company
Stock in accordance with Section 8.12, such distribution shall be in cash.

 

44



--------------------------------------------------------------------------------

(b) In the case of any cash disbursement from a Participant’s Accounts, such
disbursement shall be made ratably from such investment funds or investment
vehicles in which such Participant’s Accounts affected by such disbursement are
invested.

(c) Installment Payments. Subject to Section 8.17 regarding the payment of small
Accounts, effective April 1, 1997, a Participant who terminates employment on or
after his Normal Retirement Date, Early Retirement Date or by reason of Total
and Permanent Disability and, effective January 1, 2007, any Participant whose
vested Account at the time of termination of employment exceeds fifty thousand
dollars ($50,000), may elect to receive his benefit in installments payable
monthly, quarterly or annually for a period of five, ten or fifteen years (but
no longer than the Participant’s life expectancy determined as of his Benefit
Starting Date). All such installments shall be paid in cash or Company Stock and
the installment or installments for the year in which the Participant attains
age 70-1/2 and all subsequent years shall be paid to the Participant on or
before December 31 of such year.

(d) Partial Distributions. A Participant may elect to receive a distribution of
the portion of the Participant’s Distributable Benefit attributable to Roth
Contributions at a different time than the portion of such Participant’s
Distributable Benefit not attributable to Roth Contributions.

8.8 Election for Direct Rollover of Distributable Benefit to Eligible Retirement
Plan.

(a) General. To the extent required by Section 401(a)(31) of the Code, a
Participant who is eligible to receive payment of his Distributable Benefit
shall be entitled to elect a direct rollover of all or part of his Distributable
Benefit to an eligible retirement plan. For purposes of this Section, an
“eligible retirement plan” shall mean any plan described in Code
Section 402(c)(8)(B), which, effective for distributions on and after
December 31, 2007 shall include a Roth IRA described in Code Section 408A(b),
the terms of which permit the acceptance of a direct rollover from a qualified
plan.

(b) Rollover of After-Tax Portion of Account. The portion of a Participant’s
Distributable Benefit consisting of after-tax contributions which are not
includible in income shall be eligible for a direct rollover to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, to
a qualified defined contribution or defined benefit plan described in
Section 401(a) or 403(a) of the Code, or to an annuity contract described in
Code Section 403(b). Notwithstanding the foregoing, a direct rollover of a
Participant’s Distributable Benefit consisting of after-tax contributions which
are not includible in income may be made only to an account or plan that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such Distributable Benefit which is includible in
gross income and the portion of such Distributable Benefit which is not so
includible in gross income. A direct rollover of the portion of a distribution
from a Participant’s Roth Contribution Account will be made only to another Roth
IRA described in Section 408A or, except with respect to a beneficiary who is
not the surviving spouse of the Participant, to a Roth elective deferral account
under an applicable retirement plan described in Code Section 402A(e)(1) and
only to the extent the rollover is permitted under the rules of Section 402(c).

 

45



--------------------------------------------------------------------------------

(c) Rollover Procedures. A Participant’s direct rollover election under this
Section shall be in writing and shall be made in accordance with rules and
procedures established by the Committee. Such election shall specify the dollar
or percentage amount of the Distributable Benefit to be rolled over, the name of
the eligible retirement plan selected by the Participant, and such additional
information as the Committee deems necessary or appropriate in order to
implement the election. It shall be the Participant’s responsibility to confirm
that the eligible retirement plan designated in his direct rollover election
will accept the direct rollover of his Distributable Benefit. The Committee
shall be entitled to direct the rollover based on its reasonable reliance on
information provided by the Participant, and shall be not required to
independently verify such information, unless it is clearly unreasonable not to
do so.

(d) Notice. At least thirty (30) days, but not more than ninety (90) days, prior
to the date a Participant’s Distributable Benefit becomes payable, the
Participant shall be given written notice of any right he may have to elect a
direct rollover of his Distributable Benefit to an eligible retirement plan.
Notwithstanding the foregoing, a direct rollover of the Participant’s
Distributable Benefit may be made less than thirty (30) days after receipt of
the notice, provided that the Plan Administrator clearly informs the Participant
that the Participant has a right to a period of at least thirty (30) days after
receiving the notice to consider the decision of whether or not to elect a
direct rollover and the Participant, after receiving the notice, affirmatively
elects a direct rollover.

(e) Company Stock. If a Participant has made a direct rollover election with
respect to any portion of his Distributable Benefit that is payable in Company
Stock, as provided in Section 8.12, unless the eligible retirement plan
specified by the Participant will accept a direct rollover of such Stock, the
Stock will be distributed to the Participant, notwithstanding the Participant’s
direct rollover election.

(f) Payment to Spouse. To the extent required by Section 401(a)(31) of the Code,
if all or a portion of a Participant’s Distributable Benefit is payable to the
Participant’s surviving Spouse, or to a former Spouse in accordance with a
“qualified domestic relations order,” such surviving Spouse or former Spouse
shall be entitled to elect a direct rollover of all or a portion of such
distribution in accordance with the provisions of this Section.

(g) No Rollover of Hardship Withdrawal. Notwithstanding the foregoing, a
Participant’s direct rollover shall not include any hardship withdrawal
described in Section 8.6(e) of the Plan and Code Section 401(k)(2)(B), and the
Participant may not elect to have any portion of such a distribution paid
directly to an eligible retirement plan.

(h) Payment to Non-Spouse Beneficiary. A non-spouse beneficiary who is a
“designated beneficiary” under Code Section 401(a)(9)(E) and the regulations
thereunder may elect a direct rollover, of all or any portion of an eligible
rollover distribution within the meaning of Code Section 402(c)(4) to such
non-spouse beneficiary, to an individual retirement account established for this
purpose. A non-spouse beneficiary who receives a distribution from the Plan is
not eligible for a 60-day rollover.

 

46



--------------------------------------------------------------------------------

(i) Direct Rollover to Cash Balance Plan. Any withdrawal or distribution payable
to a Participant (other than a withdrawal or distribution of After-Tax
Contributions which are not includible in income) shall be eligible for direct
rollover from the Plan to the Mattel Cash Balance Plan (formerly known as the
Fisher-Price Pension Plan) in accordance with the foregoing provisions of this
Section 8.8; provided that such distribution must be in cash and must be made
during a limited period established by the Committee. From and after the date of
such rollover, neither the Participant for whom the rollover is made, nor any
Beneficiary or other person claiming through or with respect to the Participant,
shall be entitled to any benefits under the Plan with respect to the rollover
amount, and all benefits with respect to the rollover amount shall be determined
solely under the provisions of the Mattel Cash Balance Plan (and any successor
plan) in effect from time to time. Such rollover shall be treated as a “direct
rollover” under Treas. Reg. § 1.411(d)-4, Q&A 3, and as a result, no optional
forms of benefit provided under this Plan and no other Code Section 411(d)(6)
“protected benefits” (including the “separate account feature” of the
Participant’s benefit under this Plan) (as such terms are defined in Treas. Reg.
§ 1.411(d)-4, Q&A 2 & 3) will be preserved or otherwise provided under the
Mattel Cash Balance Plan from and after such direct rollover. The Committee, or
its delegate, shall establish rules and procedures for the administration of
this paragraph which rules and procedures may include a period of time during
which an election to roll over must be made, a minimum rollover amount, and
allowing Participants who have separated from service to elect to roll over a
portion of their distributable Plan benefit. Any direct rollover made in
accordance with this paragraph must comply with such rules and procedures.

8.9 Designation of Beneficiary and Documentation Related to Death of
Participant.

(a) Subject to the provisions of Section 8.11, each Participant shall have the
right to designate a Beneficiary or Beneficiaries to receive his interest in the
Trust Fund in the event of his death before receipt of his entire interest in
the Trust Fund. The designation shall be made on a form prescribed by and
delivered to the Committee. Subject to the provisions of Section 8.11, a
Participant shall have the right to change or revoke any such Beneficiary
designation by filing a new designation or notice of revocation with the
Committee. Subject to the provisions of Section 8.11, no notice to any
Beneficiary nor consent by any Beneficiary shall be required to effect any such
change or revocation.

 

47



--------------------------------------------------------------------------------

(b) Effect of Divorce or Dissolution. If (i) a Participant who is married
designates the Participant’s spouse as the Participant’s Beneficiary or (ii) a
Participant who is registered as a domestic partner or has obtained a civil
union license with another individual (in either event, such individual is
hereafter referred to as the Participant’s “Domestic Partner”) designates the
Participant’s Domestic Partner as the Participant’s Beneficiary, and subsequent
to such designation the Participant and the Participant’s spouse are divorced or
the relationship between the Participant and the Participant’s Domestic Partner
is legally dissolved, the designation of the Participant’s spouse or Domestic
Partner as the Participant’s Beneficiary (as the case may be) shall remain in
effect from and after such divorce or dissolution unless the Participant
completes a new Beneficiary designation form changing the Beneficiary
designation.

(c) No Beneficiary. If a deceased Participant shall have failed to designate a
Beneficiary, the Company shall be unable to locate a designated Beneficiary
after reasonable efforts have been made, for any reason the designation shall be
legally ineffective, or the Participant’s Beneficiary shall have predeceased the
Participant, then and in such event, the deceased Participant’s surviving spouse
shall be the Participant’s Beneficiary, or if there is no surviving spouse, the
Participant’s estate shall be the deceased Participant’s Beneficiary.
Notwithstanding the foregoing, however, if the Committee in its discretion
determines that it is not administratively feasible for the Participant’s estate
to be the Participant’s Beneficiary (for example, because of no estate
administration), then the Committee may direct the Trustee to distribute the
amount payable under the Plan with respect to the deceased Participant to a
“living” or inter vivos trust established by the Participant or to or among the
Participant’s descendants (including adopted descendants) and other heirs at law
in such shares or proportions (including to the total exclusion of all but one
of such beneficiaries) as the Committee shall determine in its discretion.

(d) Additional Documents. The Committee or Trustee, or both, may require the
execution and delivery of such documents, papers and receipts as the Committee
or Trustee may determine necessary or appropriate in order to establish the fact
of death of the deceased Participant and of the right and identity of any
Beneficiary or other person or persons claiming any benefits under this Article
VIII. The Committee or the Trustee, or both, may, as a condition precedent to
the payment of death benefits hereunder, require an inheritance tax release
and/or such security as the Committee or Trustee, or both, may deem appropriate
as protection against possible liability for state or federal death taxes
attributable to any death benefits.

(e) Non-California Resident. In the event that the deceased Participant was not
a resident of California at the date of his death, the Committee, in its
discretion, may require the establishment of ancillary administration in
California.

8.10 Facility of Payment.

If any payee under the Plan is a minor or if the Committee reasonably believes
that any payee is legally incapable of giving a valid receipt and discharge for
any payment due him, the Committee may have the payment, or any part thereof,
made to the person (or persons or institution) whom it reasonably believes is
caring for or supporting the payee, unless it has received due notice of claim
therefor from a duly appointed guardian or committee of the payee. Any payment
shall be a payment from the Accounts of the payee and shall, to the extent
thereof, be a complete discharge of any liability under the Plan to the payee.

 

48



--------------------------------------------------------------------------------

8.11 Requirement of Spousal Consent.

Notwithstanding any Beneficiary designation submitted by a Participant, any
distribution required to be made under the terms of the Plan by reason of the
death of the Participant shall be paid in full to the Participant’s surviving
spouse, unless there is no surviving spouse or the spouse consents in writing to
the beneficiary designation, acknowledging the effect of the election. Any such
spousal consent, to be valid, must be witnessed by a plan representative or a
notary public. The spousal consent requirement of this Section 8.11 shall be
waived and the Participant’s Beneficiary designation shall be made effective if
the Participant establishes to the satisfaction of the Committee that the
required consent cannot be obtained because there is no spouse or the spouse
cannot be located.

8.12 Company Stock Distribution.

Payment of any portion of a Participant’s Distributable Benefit held in his
Company Stock subaccount shall be paid in cash, unless the Participant elects in
writing in accordance with procedures established by the Committee that payment
shall be made in Company Stock in lieu of cash (which election may apply to a
payment to the trustee of an “eligible retirement plan” in accordance with
Section 8.8 but may not apply with respect to a withdrawal in accordance with
Section 8.6). Within a reasonable period of time prior to the date such
Participant’s Distributable Benefit is to be paid, the Committee shall notify
the Participant of his right to elect to have payment of the value of his
Company Stock subaccount made in the form of a Company Stock distribution in
lieu of a cash distribution. Upon being so notified, the Participant shall have
a reasonable time (at least thirty (30) days) in which to file a written
election to have such payment made in Company Stock. Any such election shall be
irrevocable. If a Participant fails to file a written election to receive an in
kind payment of the value of the portion of his Distributable Benefit
attributable to his Company Stock subaccount within thirty (30) days of
receiving notification, payment shall be made in cash based on the value of such
Company Stock as of the immediately following Valuation Date at the then
prevailing purchase price. Neither the Company, the Committee, nor the Trustee
shall be required to time the distribution or sale of Company Stock to
anticipate fluctuations in the purchase price.

 

49



--------------------------------------------------------------------------------

8.13 Valuation of Accounts.

(a) Account Valuation. For purposes of determining a Participant’s Distributable
Benefit under this Plan, the value of a Participant’s Accounts shall be
determined in accordance with rules prescribed by the Committee, subject,
however, to the following provisions:

(i) Application Required. Unless the provisions of (ii) below apply, if a
Participant’s employment terminates for any reason other than death, the value
of a Participant’s Accounts shall be determined as of the Valuation Date
coinciding with or next following the date on which a properly completed
application for payment or transfer of the Participant’s Distributable Benefit,
and such other forms as may be required by the Committee in order to process the
distribution or transfer, are received by the Committee.

(ii) Exception for Small Payments. If a Participant’s employment terminates for
any reason other than death and the Committee does not receive the Participant’s
properly completed application for the payment or transfer of the Participant’s
Distributable Benefit, and such other forms as may be required by the Committee
to process the payment or transfer, and the vested value of such Participant’s
Accounts at the applicable Valuation Date does not exceed $1,000, including that
portion of the Participant’s Distributable Benefit that is attributable to the
Participant’s Transfer/Rollover Account, or, prior to March 28, 2005, such value
does not exceed $5,000 excluding that portion of the Participant’s Distributable
Benefit that is attributable to the Participant’s Transfer/Rollover Account,
then, in either of such events, the applicable Valuation Date shall be the
Valuation Date coinciding with or next following the expiration of a reasonable
period of time after the Participant is furnished with such application and
forms, including any tax notice required under Code Section 402(f).

(iii) In the Event of Death. In the case of a Participant’s death, the value of
a Participant’s Accounts for purposes of determining the Participant’s
Distributable Benefit shall be determined as of the Valuation Date coinciding
with or next following the date on which the Committee has been furnished with
all documents and information (including but not limited to proof of death,
facts demonstrating the identity and entitlement of any Beneficiary or other
payee, and any and all releases) necessary to distribute such Participant’s
Accounts.

(iv) Withdrawals and Loans. In the case of any withdrawal or loan, the value of
a Participant’s Accounts under the Plan shall be determined as of the Valuation
Date coinciding with or next following the date on which the Participant submits
a request for such withdrawal or loan in a form satisfactory to the Committee
and the withdrawal or loan is approved.

 

50



--------------------------------------------------------------------------------

(v) Adjustment to Account. The value of a Participant’s Accounts shall be
increased or decreased (as appropriate) by any contributions, forfeitures, or
distributions properly allocable under the terms of this Plan to his Accounts
that occurred on or after the most recent Valuation Date or for any other reason
were not otherwise reflected in the valuation of his Accounts on such Valuation
Date.

(b) No Adjustment after Valuation Date. Neither the Committee, the Company, nor
the Trustee shall have any responsibility for any increase or decrease in the
value of a Participant’s Accounts as a result of any valuation made under the
terms of this Plan after the date of his termination of employment and before
the date of the distribution of his Accounts to him. Also, neither the
Committee, the Company, nor the Trustee shall have any responsibility for
failing to make any interim valuation of a Participant’s Accounts between the
date of distribution to the Participant of his Accounts and the applicable
Valuation Date, even though the Plan assets may have been revalued in that
interim for a purpose other than to revalue the Accounts under this Plan.

8.14 Forfeitures; Repayment.

Amounts forfeited in accordance with Section 8.5(d) shall be applied as soon as
practicable to reduce future Company Contributions and Company Matching
Contributions. A Participant who elects to receive a distribution pursuant to
Section 8.5(b) may, in the case of his reemployment as an Eligible Employee,
repay the total amount distributed and shall in such case be fully restored in
amounts forfeited in accordance with Section 8.5(d); provided, however, that no
such repayment shall be permitted unless such repayment is made prior to the
earlier of (i) the date the Participant incurs five (5) consecutive one-year
Periods of Severance and (ii) the fifth anniversary of his Employment
Commencement Date following the Period of Severance.

8.15 Loans.

(a) General. From time to time, the Committee may adopt procedures whereby a
Participant (including on and after January 1, 2011 a Participant who is an
Employee paid on a United States payroll but who no longer is an Eligible
Employee) may borrow from his Accounts under the Plan. In no event may any
amount be borrowed by a Participant who is not paid on a United States payroll.
In addition to such other requirements as may be imposed by applicable law, any
such loan shall bear a reasonable rate of interest, shall be adequately secured
by proper collateral, and shall be repaid within a specified period of time
according to a written repayment schedule that calls for substantially level
amortization over the term of the loan. To the extent required to comply with
the requirements of Section 401(a)(4) of the Internal Revenue Code, loans
hereunder shall be made in a uniform and non-discriminatory manner.

 

51



--------------------------------------------------------------------------------

(b) Interest Rate, Security and Repayment. In connection with the requirements
set forth in Subsection (a) above, the Committee shall establish the applicable
interest rate, which shall be reasonably equivalent to interest rates available
commercially with respect to similar loans. Without prejudice to the right of
any Participant and the Trustee to enter into other appropriate arrangements to
secure repayment of a loan pursuant to this Section 8.15, any loan made to a
Participant shall be secured by a pro rata portion of his vested investment fund
subaccounts, including any Company Stock subaccount. Any loan shall by its terms
require repayment within five (5) years in substantially level payments made no
less frequently than quarterly, except that the repayment period may be up to a
maximum of fifteen (15) years in the case of a loan certified by the Participant
to be used to acquire any dwelling unit which within a reasonable time is to be
used (determined at the time the loan is made) as a principal residence of the
Participant. Repayments of a loan by a Participant shall be invested among the
Participant’s investment fund subaccounts in accordance with the Participant’s
investment election then in effect under Section 4.2.

(c) Amount of Loan. In no event shall the principal amount of a loan hereunder,
at the time the loan is made, together with the outstanding balance of all other
loans to the Participant under this Plan, exceed the lesser of:

(i) fifty percent (50%) of the value of the Participant’s vested interest in his
Accounts under this Plan, or

(ii) fifty thousand dollars ($50,000), reduced by the highest outstanding loan
balance of the Participant from the Plan during the 1-year period ending on the
day before the date on which such loan was made.

No loan less than two thousand dollars ($2,000) will be made. Unless otherwise
determined by the Committee, no Participant may have more than one loan
outstanding under this Plan on any date.

(d) Procedure. Each Participant desiring to enter into a loan arrangement
pursuant to this Section 8.15 shall apply for a loan by submitting a loan
request in form satisfactory to the Committee. The Committee shall notify the
Participant within a reasonable time whether the request is approved or denied.
Upon approval of the request by the Committee, the Participant shall enter into
a loan agreement with the Trustee. Such a Participant shall execute such further
written agreements as may be necessary or appropriate to establish a bona fide
debtor-creditor relationship between such Participant and the Trustee and to
protect against the impairment of any security for said loan.

 

52



--------------------------------------------------------------------------------

(e) Loan Repayment. Loans shall be repaid in accordance with the repayment
schedule provided under the terms of the loan agreement. Notwithstanding the
repayment schedule provided in a loan agreement, however, the amount of any
outstanding loan shall be due and payable on the earlier to occur of (i) the
date on which distribution is made or commences to be made of the participant’s
vested interest under the Plan or (ii) the expiration of one hundred eighty
(180) days following the date the Participant ceases to be an Employee.
Following a Participant’s Severance Date, any outstanding loan amount which has
become due and payable under the foregoing rule or otherwise, and which is
secured by the Participant’s vested interest in his Accounts, shall be treated
as distributed from the Plan to the Participant.

(f) Loan Default. In the event a Participant fails to repay a loan in accordance
with the terms of a loan agreement, such loan shall be treated as in default.
The date of the enforcement of the security interest due to a loan in default
shall be determined by the Committee, provided no loss of principal or income
shall result due to any delay in the enforcement of the security interest due to
the default. As of the Participant’s Severance Date, the Participant’s
Distributable Benefit shall be reduced by the outstanding amount of a loan which
is then in default, including any accrued interest thereon, that is secured by
the Participant’s vested interest in his Accounts. Any reasonable costs related
to collection of a loan made hereunder shall be borne by the Participant.

8.16 Special Rule for Disabled Employees.

(a) Applicability of This Section. Section 8.16(b) shall apply to any
Participant whose active performance of services for a Participating Company has
ceased by reason of disability, and who has not subsequently resumed the active
performance of such services. Sections 8.16(c) and (d) shall apply only to a
Participant whose active performance of services for a Participating Company
ceases prior to January 1, 1989 by reason of disability, and who has not
subsequently resumed the active performance of such services.

(b) Disability on or after January 1, 1989. In the case of a Participant to whom
this Section 8.16(b) applies, so long as such Participant continues to receive
Compensation from a Participating Company, but in no event for longer than a
period of six (6) months commencing with the date of such Participant’s
cessation of active service, such Participant may continue to participate in
this Plan in the same manner as any other Participant.

(c) Disability prior to January 1, 1989. In the case of a Participant to whom
this Section 8.16 applied by reason of a disability prior to January 1, 1989 and
who, on or after expiration of the period described in Section 8.16(b) above,
commences to receive payments under the long term disability benefit coverage
provided by a Participating Company and who also is determined to be suffering
from a Total and Permanent Disability, contributions shall be made by the
Participating Company pursuant to Section 6.1(a) (relating to contributions to
Participants’ Company Contributions Accounts) with respect to the Participant’s
“Compensation” as defined in Subsection 8.16(d) below, but the Participant shall
not be eligible to make any contributions with respect to his own Compensation,
and shall not be entitled to share in any other Participating Company
contributions to the Plan (including but not limited to contributions to the
Company Matching Account). Contributions by a Participating Company pursuant to
this Section 8.16(c) shall be subject to amendment or termination of the Plan or
other suspension or discontinuance of contributions, and in any event shall
cease to be made with respect to any Participant after the earlier to occur of
such Participant’s death or termination of employment for any other reason,
cessation of Total and Permanent Disability, or attainment of age sixty-five
(65).

 

53



--------------------------------------------------------------------------------

(d) Definition of Compensation under Section 8.16(c). In the case of a
Participant to whom Section 8.16 applied by reason of a disability prior to
January 1, 1989 and who is eligible to share in contributions of a Participating
Company as provided in Section 8.16(c) above, the Compensation of such
Participant for a Plan Year shall be deemed to equal the amount of Compensation
which the Participant was paid (and which was taken into account for purposes of
Sections 5.1 and 6.1 hereof) immediately before sustaining such Total and
Permanent Disability, provided, however, that such amounts shall be included in
Compensation only upon the following conditions:

(i) the Participant is not an officer, owner, or highly compensated individual
(within the meaning of such terms under Code Section 415(c)(3));

(ii) the payments to such Participant under such long term disability benefit
coverage shall be treated as “Compensation” only to the extent that such
payments do not exceed the Participant’s wage or salary rate paid immediately
before becoming disabled to an extent constituting a Total and Permanent
Disability; and

(iii) the Participant’s accounts under the Plan, to the extent attributable to
contributions made during a period of Total and Permanent Disability shall be
nonforfeitable.

(e) Time of Termination of Employment. For purposes of this Plan, a Participant
shall not be deemed to have terminated employment prior to his ceasing to be
eligible for contributions under this Section 8.16, and upon such cessation of
eligibility shall be deemed to have terminated employment only if he did not
then begin or recommence employment for the Company or an Affiliated Company.

8.17 Provision for Small Benefits.

Notwithstanding anything in this Article to the contrary, a Participant who
terminates employment with the Company and all Affiliated Companies shall
receive a distribution of his Distributable Benefit in a single lump sum payment
no later than sixty (60) days after the close of the Plan Year in which the
Participant’s termination of employment occurs to the extent administratively
feasible, provided that the value of such Distributable Benefit (including that
portion of the Participant’s Distributable Benefit that is attributable to the
Participant’s Transfer/Rollover Account) is equal to or less than $1,000, or for
distributions made before

 

54



--------------------------------------------------------------------------------

March 28, 2005, the value of such Distributable Benefit (excluding that portion
of the Participant’s Distributable Benefit that is attributable to the
Participant’s Transfer/Rollover Account) is equal to or less than $5,000,
determined as of the Valuation Date coincident with or immediately preceding his
termination of employment. Such distribution shall be made directly to the
Participant after withholding applicable income taxes unless the Participant
elects a direct rollover to an “eligible retirement plan” as provided in
Section 8.8. If a Participant fails to file a direct rollover election with the
Committee within ninety (90) days after notice is given, or if the Committee
cannot effect the direct rollover election within a reasonable time after the
election is filed due to the failure of the Participant to take such actions as
may be required by the eligible retirement plan before it will accept the direct
rollover, the Participant’s Distributable Benefit shall be paid to him after
withholding applicable income taxes.

8.18 Special Provisions for Prior Plan Accounts.

The Committee shall adopt procedures applicable to Participant accounts
transferred from a plan that has been merged into this Plan in order to comply
with the requirements of Code Section 411(d)(6).

ARTICLE IX

OPERATION AND ADMINISTRATION OF THE PLAN

9.1 Plan Administration.

(a) Authority to control and manage the operation and administration of the Plan
shall be vested in a committee (“Committee”) as provided in this Article IX.

(b) The members of the Committee shall be appointed by the Governance Committee
and shall hold office until resignation, death or removal by the Governance
Committee.

(c) For purposes of ERISA Section 402(a), the members of the Committee shall be
named fiduciaries of this Plan.

(d) The Secretary of the Committee shall cause to be attached to the copy of the
Plan maintained in the office of the Committee for the purpose of inspection an
accurate schedule listing the names of all persons from time to time serving as
the members of the Committee.

 

55



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, a Trustee with whom Plan assets have been
placed in trust or an Investment Manager appointed pursuant to Section 9.3 may
be granted exclusive authority and discretion to manage and control all or any
portion of the assets of the Plan.

9.2 Committee Powers.

The Committee shall have all powers and discretion necessary to provide overall
guidance with respect to the maintenance and administration of the Plan and
control its operations. In addition to any powers and authority conferred on the
Committee elsewhere in the Plan or by law, the Committee shall have, by way of
illustration but not by way of limitation, the following powers and authority:

(a) To allocate fiduciary responsibilities (other than trustee responsibilities)
among the Committee members and to designate one or more other persons to carry
out fiduciary responsibilities (other than trustee responsibilities). However,
no allocation or delegation under this Section 9.2(a) shall be effective until
the person or persons to whom the responsibilities have been allocated or
delegated agree to assume the responsibilities. Any person or group of persons
may serve in more than one fiduciary capacity with respect to the Plan. The term
“trustee responsibilities” as used herein shall have the meaning set forth in
Section 405(c) of ERISA. The preceding provisions of this Section 9.2(a) shall
not limit the authority of the Committee to appoint one or more Investment
Managers in accordance with Section 9.3.

(b) To appoint agents, who need not be members of the Committee, as it may deem
necessary for the effective performance of its duties, and delegate to such
agents such powers and duties, whether ministerial or discretionary as the
Committee may deem expedient or appropriate.

(c) To employ such legal, actuarial, medical, accounting, clerical and other
assistance as it may deem appropriate in carrying out the provisions of this
Plan, including one or more persons to render advice with regard to any
responsibility any members of the Committee or any other fiduciary may have
under the Plan.

(d) To review and approve the appointment and removal of Trustees, Custodians
and Investment Managers for the Plan.

(e) To establish rules and regulations from time to time for the conduct of the
Committee’s business and the administration and effectuation of this Plan.

(f) To administer, interpret, construe and apply this Plan in its discretion and
to decide all questions which may arise or which may be raised under this Plan
by any Employee, Participant, former Participant, Beneficiary or other person
whatsoever, including but not limited to all questions relating to eligibility
to participate in the Plan, the amount of service of any Participant, and the
amount of benefits to which any Participant or his Beneficiary may be entitled
by reason of his service prior to or after the Effective Date hereof.

 

56



--------------------------------------------------------------------------------

(g) To determine the manner in which the assets of this Plan, or any part
thereof, shall be disbursed.

(h) To direct the Trustee, in writing, from time to time, to invest and reinvest
the Trust Fund, or any part thereof, or to purchase, exchange, or lease any
property, real or personal, which the Committee may designate. This shall
include the right to direct the investment of all or any part of the Trust in
any one security or any one type of securities permitted hereunder. Among the
securities which the Committee may direct the Trustee to purchase are “employer
securities” as defined in Code Section 409(1) or any successor statute thereto.

(i) To take such action as is necessary to have the Plan comply with
Section 414(u) of the Code (regarding the reemployment of military veterans),
and in such regard, and notwithstanding any provision of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided no less favorably than is required by
Section 414(u) of the Code.

(j) To adopt and implement such rules regarding a Participant’s ability to
direct the investment, reinvestment and transfer of his Account among the
investment alternatives available under the Plan, including but not limited to
restricting the frequency or timing of trades in or out of one or more
investment alternatives by a Participant, to the extent the Committee deems
necessary or appropriate to limit or prevent harm to other Participant Accounts,
to comply with the policies and procedures of the investment alternatives, to
ensure that the Plan and Participant transactions thereunder are administered in
compliance with applicable laws (including insider trading, market timing and
related rules) or to otherwise provide for the efficient and effective
administration of the Plan.

(k) To establish rules and procedures relating to Participant elections under
the Plan, including Compensation reduction elections under Article V,
distributions elections under Article VIII and investment elections under
Article IV, and the Committee in its discretion may employ one or more persons
or entities to provide advice or other assistance to Participants in making
their said investment elections.

(l) To ensure that contributions (and the allocations thereof) do not exceed the
limitations thereon set forth in the Plan.

(m) To authorize all disbursements by the Trustee except for the ordinary
expenses of administration of the Trust.

(n) To take such action as it deems necessary and administratively feasible,
including the prosecution of lawsuits, to collect from any Participant,
Beneficiary or other person or entity (including without limitation the estate
or heirs of a deceased Participant) any erroneous benefit payments or other
amounts paid by the Plan in excess of the benefits provided for in the Plan.

 

57



--------------------------------------------------------------------------------

(o) With respect to any Participant who is or may become subject to the
reporting and short-swing profit recovery provisions of Section 16 of the
Securities Exchange Act of 1934, to take any action necessary or appropriate to
ensure that any transaction with respect to the portion of the Participant’s
Accounts invested in Common Stock complies with all applicable conditions of
Rule 16b-3 promulgated under Section 16 (or its successor), including modifying
or limiting the Participant’s elections under the Plan that directly or
indirectly affect Account investments or other transactions in Common Stock.

(p) To modify or supplement any Plan accounting method, practice or procedure,
make any adjustments to Accounts, authorize special contributions, or modify or
supplement any other aspect of the operation or administration of the Plan in
such manner and to such extent consistent with and permitted by the Act and the
Code that the Committee deems necessary or appropriate to correct errors and
mistakes, to effect proper and equitable Account adjustments or otherwise to
ensure the proper and appropriate administration and operations of the Plan.

Any action taken in good faith by the Committee in the exercise of authority
conferred upon it by this Plan shall be conclusive and binding upon the
Participants and their Beneficiaries. All discretionary powers conferred upon
the Committee shall be absolute.

9.3 Investment Manager.

The Committee, by action reflected in the minutes thereof, may appoint one or
more Investment Managers, as defined in Section 3(38) of ERISA, to manage all or
a portion of the assets of the Plan. An Investment Manager shall discharge its
duties in accordance with applicable law and in particular in accordance with
Section 404(a)(1) of ERISA. An Investment Manager, when appointed, shall have
full power to manage the assets of the Plan for which it has responsibility, and
neither the Company nor the Committee shall thereafter have any responsibility
for the management of those assets. The Committee shall monitor the performance
of any Investment Manager.

9.4 Periodic Review.

If deemed appropriate by the Committee, the Committee shall adopt an investment
policy statement for the investment and reinvestment of the assets of the Plan.
All actions taken by the Committee with respect to the investment policy of the
Plan, including the reasons therefor, shall be fully reflected in the minutes of
the Committee.

 

58



--------------------------------------------------------------------------------

9.5 Committee Procedure.

(a) Quorum. A majority of the members of the Committee as constituted at any
time shall constitute a quorum, and any action by a majority of the members
present at any meeting, or authorized by a majority of the members in writing
without a meeting, shall constitute the action of the Committee.

(b) Signing Authority. The Committee may designate certain of its members as
authorized to execute any document or documents on behalf of the Committee, in
which event the Committee shall notify the Trustee of this action and the name
or names of the designated members. The Trustee, Company, Participants,
Beneficiaries, and any other party dealing with the Committee may accept and
rely upon any document executed by the designated members as representing action
by the Committee until the Committee shall file with the Trustee a written
revocation of the authorization of the designated members.

9.6 Compensation of Committee.

Members of the Committee shall serve without compensation unless the Board of
Directors shall otherwise determine. However, in no event shall any member of
the Committee who is an Employee receive compensation from the Plan for his
services as a member of the Committee. All members shall be reimbursed for any
necessary or appropriate expenditures incurred in the discharge of duties as
members of the Committee. The compensation or fees, as the case may be, of all
officers, agents, counsel, the Trustee, or other persons retained or employed by
the Committee shall be fixed by the Committee.

9.7 Resignation and Removal of Members.

Any member of the Committee may resign at any time by giving written notice to
the other members and to the Governance Committee effective as therein stated.
Any member of the Committee may, at any time, be removed by the Governance
Committee.

9.8 Appointment of Successors.

Upon the death, resignation, or removal of any Committee member, the Governance
Committee may appoint a successor. Notice of appointment of a successor member
shall be given in writing to the Trustee and to the members of the Committee.
Upon termination, for any reason, of a Committee member’s status as a member of
the Committee, the member’s status as a named fiduciary shall concurrently be
terminated, and upon the appointment of a successor Committee member the
successor shall assume the status of a named fiduciary as provided in
Section 9.1.

 

59



--------------------------------------------------------------------------------

9.9 Records.

The Committee shall keep a record of all its proceedings and shall keep, or
cause to be kept, all such books, accounts, records, or other data as may be
necessary or advisable in its judgment for the administration of the Plan and to
properly reflect the affairs thereof. Nothing in this Section 9.9 shall require
the Committee or any member thereof to perform any act which, pursuant to law or
the provisions of this Plan, is the responsibility of the Plan Administrator,
nor shall this Section relieve the Plan Administrator from such responsibility.

9.10 Reliance Upon Documents and Opinions.

(a) The members of the Committee, the Board of Directors, the Governance
Committee, the Company and any person delegated under the provisions hereof to
carry out any fiduciary responsibilities under the Plan (“delegated fiduciary”),
shall be entitled to rely upon any tables, valuations, computations, estimates,
certificates and reports furnished by any consultant, or firm or corporation
which employs one or more consultants, upon any opinions furnished by legal
counsel, and upon any reports furnished by the Trustee. The members of the
Committee, the Board of Directors, the Governance Committee, the Company and any
delegated fiduciary shall be fully protected and shall not be liable in any
manner whatsoever for anything done or action taken or suffered in reliance upon
any such consultant or firm or corporation which employs one or more
consultants, Trustee, or counsel.

(b) Any and all such things done or actions taken or suffered by the Committee,
the Board of Directors, the Governance Committee, the Company and any delegated
fiduciary shall be conclusive and binding on all Employees, Participants,
Beneficiaries, and any other persons whomsoever, except as otherwise provided by
law.

(c) The Committee and any delegated fiduciary may, but are not required to, rely
upon all records of the Company with respect to any matter or thing whatsoever,
and may likewise treat those records as conclusive with respect to all
Employees, Participants, Beneficiaries, and any other persons whomsoever, except
as otherwise provided by law.

 

60



--------------------------------------------------------------------------------

9.11 Requirement of Proof.

The Committee or the Company may require satisfactory proof of any matter under
this Plan from or with respect to any Employee, Participant, or Beneficiary, and
no person shall acquire any rights or be entitled to receive any benefits under
this Plan until the required proof shall be furnished.

9.12 Reliance on Committee Memorandum.

Any person dealing with the Committee may rely on and shall be fully protected
in relying on a certificate or memorandum in writing signed by any Committee
member or other person so authorized, or by the majority of the members of the
Committee, as constituted as of the date of the certificate or memorandum, as
evidence of any action taken or resolution adopted by the Committee.

9.13 Limitation on Liability.

Except as provided in Part 4 of Title I of ERISA, no person shall be subject to
any liability with respect to his duties under the Plan unless he acts
fraudulently or in bad faith. No person shall be liable for any breach of
fiduciary responsibility resulting from the act or omission of any other
fiduciary or any person to whom fiduciary responsibilities have been allocated
or delegated, except as provided in Part 4 of Title I of ERISA. No action or
responsibility shall be deemed to be a fiduciary action or responsibility except
to the extent required by ERISA.

9.14 Indemnification.

To the extent permitted by law, the Company shall indemnify each member of the
Board of Directors, the Governance Committee and the Committee, and any other
Employee of the Company with duties under the Plan, against expenses (including
any amount paid in settlement) reasonably incurred by him in connection with any
claims against him by reason of his conduct in the performance of his duties
under the Plan, except in relation to matters as to which he acted fraudulently
or in bad faith in the performance of such duties. The preceding right of
indemnification shall pass to the estate of such a person. The preceding right
of indemnification shall be in addition to any other right to which the Board
member or Committee member or other person may be entitled as a matter of law or
otherwise.

 

61



--------------------------------------------------------------------------------

9.15 Allocation of Fiduciary Responsibility.

Part 4 of Title I of ERISA permits the division, allocation and delegation
between Plan fiduciaries of the fiduciary responsibilities owed to the Plan
Participants. Under this concept, each fiduciary, including a Named Fiduciary,
is accountable only for his own functions, except to the extent of his
co-fiduciary liability under Section 405 of ERISA. In accordance with Part 4 of
Title I of ERISA, the day-to-day operational, administrative and investment
aspects of the Plan have been delegated to the Committee. Except to the extent
expressly provided to the contrary in the Plan document, the responsibilities
delegated to the Committee include, by way of illustration but not by way of
limitation, such matters as:

 

  (i) Satisfying accounting and auditing requirements;

 

  (ii) Satisfying insurance and bonding requirements;

 

  (iii) Administering the Plan’s claims procedure; and

 

  (iv) Appointing Investment Managers.

9.16 Bonding.

Except as is prescribed by the Board of Directors, as provided in Section 412 of
ERISA, or as may be required under any other applicable law, no bond or other
security shall be required by any member of the Committee, or any other
fiduciary under this Plan. Notwithstanding the foregoing, for purposes of
satisfying its indemnity obligations under Section 9.14, the Company may (but
need not) purchase and pay premiums for one or more policies of insurance which
insurance shall not release the Company of its liability under the
indemnification provisions.

9.17 Prohibition Against Certain Actions.

(a) To the extent prohibited by law, in administering this Plan the Committee
shall not discriminate in favor of any class of Employees and particularly it
shall not discriminate in favor of highly compensated Employees, or Employees
who are officers or shareholders of the Company.

 

62



--------------------------------------------------------------------------------

(b) The Committee shall not cause the Plan to engage in any transaction that
constitutes a nonexempt prohibited transaction under Section 4975(c) of the Code
or Section 406(a) of ERISA.

(c) All individuals who are fiduciaries with respect to the Plan (as defined in
Section 3(21) of ERISA) shall discharge their fiduciary duties in accordance
with applicable law, and in particular, in accordance with the standards of
conduct contained in Section 404 of ERISA.

9.18 Plan Expenses.

All expenses incurred in the establishment, administration and operation of the
Plan, including but not limited to the expenses incurred by the members of the
Committee in exercising their duties, shall be charged to the Trust Fund and
allocated to Participants Accounts as determined by the Committee, but shall be
paid by the Company if not paid by the Trust Fund. Notwithstanding the
foregoing, the cost of interest and normal brokerage charges which are included
in the cost of securities purchased by the Trust Fund (or charged to proceeds in
the case of sales) or other charges relating to specific assets of the Plan
shall be charged and allocated in a fair and equitable manner to the Accounts to
which the securities (or other assets) are allocated.

ARTICLE X

SPECIAL PROVISIONS

CONCERNING COMPANY STOCK

10.1 Securities Transactions.

Subject to the limitations of Section 4.2(b)(iv), the Trustee shall acquire
Company Stock in the open market or from the Company or any other person,
including a party in interest, pursuant to a Participant’s election to invest
any Company Contributions, Company Matching Contributions, Before-Tax
Contributions, Roth Contributions or After-Tax Contributions, in the Company
Stock alternative established by the Committee in accordance with Section 4.2,
or to transfer amounts held in other investment alternatives to such Company
Stock alternative. No commission will be paid in connection with the Trustee’s
acquisition of Company Stock from a party in interest. Pending acquisition of
Company Stock and pursuant to a Participant’s investment election, elected
amounts shall be allocated to the Participant’s Company Stock subaccount in cash
and may be invested in any short-term interest fund of the Trustee. Neither the
Company, nor the Committee, nor any Trustee have any responsibility or duty to
time any transaction involving Company Stock in order to anticipate market
conditions or changes in Company Stock value. Neither the Company, nor the
Committee nor any Trustee have any responsibility or duty to sell Company Stock
held in the Trust Fund in order to maximize return or minimize loss.

 

63



--------------------------------------------------------------------------------

10.2 Valuation of Company Securities.

When it is necessary to value Company Stock held by the Plan, the value will be
the current fair market value of the Company Stock, determined in accordance
with applicable legal requirements.

If the Company Stock is publicly traded, fair market value will be based on the
most recent closing price in public trading, as reported in The Wall Street
Journal or any other publication of general circulation designated by the
Committee, unless another method of valuation is required by the standards
applicable to prudent fiduciaries.

If the Company Stock cannot be valued on the basis of its closing price in
recent public trading, fair market value will be determined by the Company in
good faith based on all relevant factors for determining the fair market value
of securities. Relevant factors include an independent appraisal by a person who
customarily makes such appraisals, if an appraisal of the fair market value of
the Company Stock as of the relevant date was obtained.

In the case of a transaction between the Plan and a party in interest, the fair
market value of the Company Stock must be determined as of the date of the
transaction rather than as of some other Valuation Date occurring before or
after the transaction. In other cases, the fair market value of the Company
Stock will be determined as of the most recent Valuation Date.

10.3 Allocation of Stock Dividends and Splits.

Company Stock received by the Trust as a result of a Company Stock split or
Company Stock dividend on Company Stock held in Participants’ Accounts will be
allocated as of the Valuation Date coincident with or following the date of such
split or dividend, to each Participant who has such an Account. The amount
allocated will bear substantially the same proportion to the total number of
shares received as the number of shares in the Participant’s Account bears to
the total number of shares allocated to such Accounts of all Participants
immediately before the allocation. The shares will be allocated to the nearest
thousandth of a share.

 

64



--------------------------------------------------------------------------------

10.4 Reinvestment of Dividends.

Upon direction of the Committee, cash dividends may be reinvested as soon as
practicable by the Trustee in shares of Company Stock for Participants’
Accounts. Cash dividends may be reinvested in Company Stock purchased as
provided in Section 10.1 or purchased from the Accounts of Participants who
receive cash distributions of a fractional share or a fractional interest
therein.

10.5 Voting of Company Stock.

The Trustee shall have no discretion or authority to vote Company Stock held in
the Trust on any matter presented for a vote by the stockholders of the Company
except in accordance with timely directions received by the Trustee from
Participants, unless otherwise required by applicable law.

(a) Each Participant shall be entitled to direct the Trustee as to the voting of
all Company Stock allocated and credited to his Account.

(b) All Participants entitled to direct such voting shall be notified by the
Company, pursuant to its normal communications with shareholders, of each
occasion for the exercise of such voting rights within a reasonable time before
such rights are to be exercised. Such notification shall include all information
distributed to shareholders either by the Company or any other party regarding
the exercise of such rights. If a Participant shall fail to direct the Trustee
as to the exercise of voting rights arising under any Company Stock credited to
his Accounts, or if any Company Stock held in the Plan has not been allocated to
Participants’ Accounts, the Trustee shall not be required to vote such Company
Stock except as otherwise required by applicable law. The Trustee shall maintain
confidentiality with respect to the voting directions of all Participants.

(c) Each Participant shall be a Named Fiduciary (as that term is defined in
ERISA Section 402(a)(2)) with respect to Company Stock for which he has the
right to direct the voting under the Plan but solely for the purpose of
exercising voting rights pursuant to this Section 10.5.

10.6 Confidentiality Procedures.

The Committee shall establish procedures intended to ensure the confidentiality
of information relating to Participant transactions involving Company Stock,
including the exercise of voting, tender and similar rights. The Committee shall
also be responsible for ensuring the adequacy of the confidentiality procedures
and monitoring compliance with such procedures. The Committee may, in its sole
discretion, appoint an independent fiduciary to carry out any activities that it
determines involve a potential for undue Company influence on Participants with
respect to the exercise of their rights as shareholders.

 

65



--------------------------------------------------------------------------------

10.7 Securities Law Limitation.

Neither the Committee nor the Trustee shall be required to engage in any
transaction, including, without limitation, directing the purchase or sale of
Company Stock, which it determines in its sole discretion might tend to subject
itself, its members, the Plan, the Company, or any Participant or Beneficiary to
a liability under federal or state securities laws.

ARTICLE XI

MERGER OF COMPANY; MERGER OFPLAN

11.1 Effect of Reorganization or Transfer of Assets.

In the event of a consolidation, merger, sale, liquidation, or other transfer of
the operating assets of the Company to any other company, the ultimate successor
or successors to the business of the Company shall automatically be deemed to
have elected to continue this Plan in full force and effect, in the same manner
as if the Plan had been adopted by resolution of its board of directors, unless
the successor(s), by resolution of its board of directors, shall elect not to so
continue this Plan in effect, in which case the Plan shall automatically be
deemed terminated as of the applicable effective date set forth in the board
resolution.

11.2 Merger Restriction.

Notwithstanding any other provision in this Article, this Plan shall not in
whole or in part merge or consolidate with, or transfer its assets or
liabilities to any other plan unless each affected Participant in this Plan
would receive a benefit immediately after the merger, consolidation, or transfer
(if the Plan then terminated) which is equal to or greater than the benefit he
would have been entitled to receive immediately before the merger,
consolidation, or transfer (if the Plan had then terminated).

 

66



--------------------------------------------------------------------------------

ARTICLE XII

PLAN TERMINATION AND

DISCONTINUANCE OF CONTRIBUTIONS

12.1 Plan Termination.

(a) General. Subject to the following provisions of this Section 12.1, the
Company may terminate the Plan and the Trust Agreements at any time, following
authorization from the Board of Directors or any committee delegated such
authority by the Board, by an instrument in writing executed in the name of the
Company by an officer or officers duly authorized to execute such an instrument,
and delivered to the Trustee. The Plan and Trust Agreements may terminate if the
Company merges into any other corporation, if as the result of the merger the
entity of the Company ceases, and the Plan is terminated pursuant to the rules
of Section 11.1.

(b) No Further Contributions. Upon and after the effective date of the
termination, the Company shall not make any further contributions under the Plan
and no contributions need be made by the Company applicable to the Plan year in
which the termination occurs, except as may otherwise be required by law.

(c) Full Vesting. The rights of all affected Participants to benefits accrued to
the date of termination of the Plan, to the extent funded as of the date of
termination, shall automatically become vested as of that date.

12.2 Discontinuance of Contributions.

(a) General. In the event the Company decides it is impossible or inadvisable
for business reasons to continue to make contributions under the Plan, the
Company by resolution of the Board of Directors or any committee delegated such
authority by the Board of Directors, may discontinue contributions to the Plan.
Upon and after the effective date of this discontinuance, no Participating
Company or Participant shall make any further contributions under the Plan and
no contributions need to be made by a Participating Company with respect to the
Plan Year in which the discontinuance occurs, except as may otherwise be
required by law. A Participant shall be released from any salary reduction
agreement under the Plan as of the effective date of a discontinuance of
contributions.

(b) No Acceleration of Distributions. The discontinuance of contributions on the
part of the Company shall not terminate the Plan as to the funds and assets then
held by the Trustee, or operate to accelerate any payments of distributions to
or for the benefit of Participants or Beneficiaries, and the Trustee shall
continue to administer the Trust Fund in accordance with the provisions of the
Plan until all of the obligations under the Plan shall have been discharged and
satisfied; provided that, if this discontinuance of contributions shall cause
the Plan to lose its status as a qualified plan under Code Section 401(a), the
Plan shall be terminated in accordance with the provisions of this Article XII.

 

67



--------------------------------------------------------------------------------

(c) Full Vesting. On and after the effective date of a discontinuance of
contributions, the rights of all affected Participants to benefits accrued to
that date, to the extent funded as of that date, shall automatically become
fully vested as of that date.

12.3 Rights of Participants.

In the event of the termination of the Plan, for any cause whatsoever, all
assets of the Plan, after payment of expenses, shall be used for the exclusive
benefit of Participants and their Beneficiaries and no part thereof shall be
returned to the Company, except as provided in Section 4.3 of this Plan.

12.4 Trustee’s Duties on Termination.

(a) On or before the effective date of termination of this Plan, the Trustee
shall proceed as soon as possible, but in any event within six months from the
effective date, to reduce all of the assets of the Trust Fund to cash and other
securities in such proportions as the Committee shall determine (after approval
by the Internal Revenue Service, if necessary or desirable, with respect to any
portion of the assets of the Trust Fund held in common stock or securities of
the Company).

(b) After first deducting the estimated expenses for liquidation and
distribution chargeable to the Trust Fund, and after setting aside a reasonable
reserve for expenses and liabilities (absolute or contingent) of the Trust, the
Committee shall make required allocations of items of income and expense to the
Accounts.

(c) Following these allocations, the Trustee shall promptly, after receipt of
appropriate instructions from the Committee, distribute in accordance with
Section 8.7 to each former Participant in Company Stock or cash an amount equal
to the amount credited to his Accounts as of the date of completion of the
liquidation.

(d) The Trustee and the Committee shall continue to function as such for such
period of time as may be necessary for the winding up of this Plan and for the
making of distributions in accordance with the provisions of this Plan.

(e) Notwithstanding the foregoing, distributions to Participants upon Plan
termination in accordance with this Section 12.4 shall only be made if a
“successor plan,” within the meaning of regulations under Code
Section 401(k)(10), is not established. In the event a “successor plan” is
established prior to or subsequent to the termination of the Plan, the Committee
shall direct the Trustee to continue to hold any assets of the Trust Fund not
payable upon the termination until such assets may, at the direction of the
Committee, be transferred to and held in the successor plan until distributable
under the terms of that successor plan.

 

68



--------------------------------------------------------------------------------

12.5 Partial Termination.

In the event of a partial termination of the Plan within the meaning of Code
Section 411(d)(3), the interests of affected Participants in the Trust Fund, as
of the date of the partial termination, shall become nonforfeitable as of that
date. That portion of the assets of the Plan affected by the partial termination
shall be used exclusively for the benefit of the affected Participants and their
Beneficiaries, and no part thereof shall otherwise be applied. With respect to
Plan assets and Participants affected by a partial termination, the Committee
and the Trustee shall follow the same procedures and take the same actions
prescribed in this Article XII in the case of a total termination of the Plan.

12.6 Failure to Contribute.

The failure of a Participating Company to contribute to the Trust in any year,
if contributions are not required under the Plan for that year, shall not
constitute a complete discontinuance of contributions to the Plan.

ARTICLE XIII

APPLICATION FOR BENEFITS

13.1 Application for Benefits.

The Committee may require any person claiming benefits under the Plan to submit
an application therefor, together with such documents and information as the
Committee may require. In the case of any person suffering from a disability
which prevents the claimant from making personal application for benefits, the
Committee may, in its discretion, permit another person acting on his behalf to
submit the application.

13.2 Action on Application.

(a) Within ninety days following receipt of an application and all necessary
documents and information, the Committee’s authorized delegate reviewing the
claim shall furnish the claimant with written notice of the decision rendered
with respect to the application.

(b) In the case of a denial of the claimant’s application, the written notice
shall set forth:

 

69



--------------------------------------------------------------------------------

(i) The specific reasons for the denial, with reference to the Plan provisions
upon which the denial is based;

(ii) A description of any additional information or material necessary for
perfection of the application (together with an explanation why the material or
information is necessary); and

(iii) An explanation of the Plan’s claim review procedure and the claimant’s
right to bring civil action under federal law following a denial on appeal.

(c) A claimant who wishes to contest the denial of his application for benefits
or to contest the amount of benefits payable to him shall follow the procedures
for an appeal of benefits as set forth in Section 13.3 below, and shall exhaust
such administrative procedures prior to seeking any other form of relief.

13.3 Appeals.

A claimant who does not agree with the decision rendered with respect to his
application may appeal the decision to the Committee. The appeal shall be made,
in writing, within sixty days after the date of notice of the decision with
respect to the application. If the application has neither been approved nor
denied within the ninety day period provided in Section 13.2 above, then the
appeal shall be made within sixty days after the expiration of the ninety day
period. The claimant may request that his application be given full and fair
review by the Committee. The claimant may review all pertinent documents and
submit issues and comments in writing in connection with the appeal.

The decision of the Committee shall be made promptly, and not later than sixty
days after the Committee’s receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty days after receipt of a request for review. The decision on review shall
be in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant with specific reference to
the pertinent Plan provisions upon which the decision is based and shall include
a statement that the claimant is entitled to receive upon request and free of
charge, reasonable access to, or copies of, all documents, records or other
information relevant to the Committee’s decision and a statement of the
claimant’s right to bring civil action.

 

70



--------------------------------------------------------------------------------

ARTICLE XIV

LIMITATIONS ON CONTRIBUTIONS

14.1 General Rule.

(a) Except to the extent permitted under Section 5.2(d) of the Plan and
Section 414(v) of the Code, the total Annual Additions under this Plan to a
Participant’s Plan Accounts shall not exceed the lesser of:

(i) Forty Thousand Dollars ($40,000) (as adjusted for increases in the
cost-of-living under Section 415(d) of the Code), or

(ii) one hundred percent (100%) of the Participant’s total Compensation from the
Company and any Affiliated Companies for the year, excluding amounts otherwise
treated as Annual Additions under Section 14.2.

The limitation in Section 14.1(a)(ii) shall not apply to any contribution for
medical benefits after separation from Service (within the meaning of
Section 401(h) or Section 419A(f)(2) of the Code) which is otherwise treated as
an Annual Addition.

(b) For purposes of this Article XIV, the Company has elected a “Limitation
Year” corresponding to the Plan Year.

14.2 Annual Additions.

For purposes of Section 14.1, the term “Annual Additions” shall mean, for any
Limitation Year, the sum of:

(a) the amount credited to the Participant’s Accounts from Company contributions
for such Limitation Year;

(b) any Employee contributions for the Limitation Year; and

(c) any amounts described in Section 415(1)(1) or 419(A)(d)(2) of the Code.

14.3 Other Defined Contribution Plans.

If the Company or an Affiliated Company is contributing to any other defined
contribution plan (as defined in Section 415(k) of the Code) for its Employees,
some or all of whom may be Participants in this Plan, then contributions to the
other plan shall be aggregated with contributions under this Plan for the
purposes of applying the limitations of Section 14.1.

 

71



--------------------------------------------------------------------------------

14.4 Affiliated Company.

For purposes of this Article XIV, the status of an entity as an Affiliated
Company shall be determined by reference to the percentage tests set forth in
Code Section 415(h).

ARTICLE XV

RESTRICTION ON ALIENATION

15.1 General Restrictions Against Alienation.

The interest of any Participant or Beneficiary in the income, benefits,
payments, claims or rights hereunder, or in the Trust Fund shall not in any
event be subject to sale, assignment, hypothecation, or transfer. Each
Participant and Beneficiary is prohibited from anticipating, encumbering,
assigning, or in any manner alienating his or her interest under the Trust Fund,
and is without power to do so, except as may otherwise be provided for in the
Trust Agreement. The interest of any Participant or Beneficiary shall not be
liable or subject to his debts, liabilities or obligations, now contracted, or
which may be subsequently contracted. The interest of any Participant or
Beneficiary shall be free from all claims, liabilities, bankruptcy proceedings,
or other legal process now or hereafter incurred or arising; and the interest or
any part thereof, shall not be subject to any judgment rendered against the
Participant or Beneficiary. In the event any person attempts to take any action
contrary to this Article XV, that action shall not be effective, and all
Participants and their Beneficiaries, may disregard that action and shall not
suffer any liability for any disregard of that action, and shall be reimbursed
on demand out of the Trust Fund for the amount of any loss, cost or expense
incurred as a result of disregarding or of acting in disregard of that action.
The preceding provisions of this Section shall be interpreted and applied by the
Committee in accordance with the requirements of Code Section 401(a)(13) as
construed and interpreted by authoritative judicial and administrative rulings
and regulations. The provisions of this Section are expressly subject to
qualified domestic relations orders, as provided in Code Section 401(a)(13)(B).

15.2 Qualified Domestic Relations Orders.

(a) General. In the event that a court with jurisdiction over the Plan and the
Trust Fund shall issue an order or render a judgment requiring that all or part
of a Participant’s interest under the Plan and in the Trust Fund be paid to a
spouse, former

 

72



--------------------------------------------------------------------------------

spouse and/or children of the Participant by reason of or in connection with the
marital dissolution and/or marital separation of the Participant and the spouse,
and/or some other similar proceeding involving marital rights and property
interests, then notwithstanding the provisions of Section 15.1 the Committee
may, in its absolute discretion, direct the applicable Trustee to comply with
that court order or judgment and distribute assets of the Trust Fund in
accordance therewith. Pending distribution to an alternate payee of any portion
of a Participant’s vested interest in the Trust Fund, pursuant to a court order
or judgment, such portion shall be segregated and invested in accordance with
rules prescribed by the Committee.

(b) Order Must be a Qualified Order. The Committee’s decision with respect to
compliance with any such court order or judgment shall be made in its absolute
discretion and shall be binding upon the Trustee and all Participants and their
Beneficiaries; provided, however, that the Committee in the exercise of its
discretion shall not make payments in accordance with the terms of an order
which is not a qualified domestic relations order or which the Committee
determines would jeopardize the continued qualification of the Plan and Trust
under Section 401 of the Code. Notwithstanding the foregoing, the Committee may
make a distribution to an alternate payee prior to the date the Participant
attains age fifty (50), if such distribution is required by a qualified domestic
relations order. Neither the Plan, the Company, the Committee nor the Trustee
shall be liable in any manner to any person, including any Participant or
Beneficiary, for complying with any such court order or judgment.

(c) No Obligation to Comply. Nothing in this Section 15.2 shall be interpreted
as placing upon the Company, the Committee or any Trustee any duty or obligation
to comply with any such court order or judgment. The Committee may, if in its
absolute discretion it deems it to be in the best interests of the Plan and the
Participants, determine that any such court order or judgment shall be resisted
by means of judicial appeal or other available judicial remedy, and in that
event the Trustee shall act in accordance with the Committee’s directions.

(d) Procedures. The Committee shall adopt procedures and provide notifications
to a Participant and alternate payees in connection with a qualified domestic
relations order, to the extent required under Code Section 414(p).

ARTICLE XVI

PLAN AMENDMENTS

16.1 Amendments.

The Committee may at any time, and from time to time, amend the Plan; provided
that, the Board of Directors, or any committee delegated such authority by the
Board of Directors, must approve any significant changes in the Plan design and
any amendments to the Plan that are likely to result in a significant cost
increase to the Company or that will provide supplemental or disproportionately

 

73



--------------------------------------------------------------------------------

more favorable benefits to officers of the Company. Any amendment shall be
documented by an instrument in writing executed in the name of the Company by an
officer or officers duly authorized to execute such instrument, and delivered to
the applicable Trustee. However, to the extent required by law, no amendment
shall be made at any time, the effect of which would be:

(a) To cause any assets of the Trust Fund to be used for or diverted to purposes
other than providing benefits to the Participants and their Beneficiaries, and
defraying reasonable expenses of administering the Plan, except as provided in
Section 4.3;

(b) To have any retroactive effect so as to deprive any Participant or
Beneficiary of any accrued benefit to which he would be entitled under this
Plan, in contravention of Code Section 411(d)(6), if his employment were
terminated immediately before the amendment;

(c) To eliminate or reduce an optional form of benefit to the extent so doing
would contravene Code Section 411(d)(6); or

(d) To increase the responsibilities or liabilities of a Trustee or an
Investment Manager without his written consent.

16.2 Retroactive Amendments.

Notwithstanding any provisions of this Article XVI to the contrary, the Plan may
be amended prospectively or retroactively (as provided in Section 401(b) of the
Code) to make the Plan conform to any provision of ERISA, any Code provisions
dealing with tax-qualified employees’ trusts, or any regulation under either.

16.3 Amendment of Vesting Provisions.

If the Plan is amended in any way that directly or indirectly adversely affects
the computation of a Participant’s vested interest in his Accounts, each
Participant who has completed at least three (3) Years of Service may elect,
within a reasonable time after the adoption of the amendment, to continue to
have his vested interest computed under the Plan without regard to such
amendment. The period during which the election may be made shall commence when
the date of the amendment is adopted and shall end on the latest of: (i) 60 days
after the amendment is adopted; (ii) 60 days after the amendment is effective;
or (iii) 60 days after the Participant is issued written notice of the
amendment.

 

74



--------------------------------------------------------------------------------

In the event that the Plan’s vesting schedule is amended, the nonforfeitable
percentage of every Employee who is a Participant on the date the amendment is
adopted, or the date the amendment is effective, if later, in his Company
Matching Account and/or Company Contributions Account shall be not less than his
percentage computed under the Plan without regard to the amendment.

ARTICLE XVII

TOP-HEAVY PROVISIONS

17.1 Minimum Company Contributions.

In the event that this Plan is deemed a Top-Heavy plan with respect to any Plan
Year, each Non-Key Employee who is a Participant shall receive Company
contributions that in the aggregate are at least equal to the lesser of three
percent (3%) of Compensation or the percentage at which Company contributions
are made for the Key Employee (under any plan required to be included in an
Aggregation Group) for whom such percentage is the highest for the Plan Year,
regardless of whether the Non-Key Employee elected to make Before-Tax
Contributions to the Plan for the Plan Year, completed less than 1,000 Hours of
Service during such Plan Year, or the Non-Key Employee’s level of Compensation.
For purposes of this Section 17.1, (A) Company contributions shall include
(i) amounts considered contributed by Key Employees and which qualify for
treatment under Code Section 401(k) and (ii) any Company contributions for Key
Employees or Non-Key Employees taken into account under Section 401(k)(3) or
401(m) of the Code and (B) Company contributions shall not include amounts
considered as contributed by Non-Key Employees and which qualify for treatment
under Code Section 401(k). Further, in determining the percentage at which
Company contributions are made for the Plan Year for the Key Employee for whom
such percentage is the highest, the contributions for a Key Employee shall be
divided by so much of a Key Employee’s compensation for the Plan Year as does
not exceed $200,000, as that amount is adjusted each year by the Secretary of
the Treasury.

In the event a Participant is covered by both a defined contribution and a
defined benefit plan maintained by the Company, both of which are determined to
be Top-Heavy Plans, the defined benefit minimum, offset by the benefits provided
under the defined contribution plan, shall be provided under the defined benefit
plan.

 

75



--------------------------------------------------------------------------------

17.2 Top-Heavy Determination.

This Plan shall be deemed a Top-Heavy Plan with respect to any Plan Year in
which, as of the Determination Date: (a) the aggregate of the Accounts of Key
Employees under the Plan exceeds 60% of the aggregate of the Accounts of all
Employees; or (b) the aggregate of the Accounts of Key Employees under all
defined contribution plans and the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans includable in an
Aggregation Group exceed 60% of a similar sum for all employees in such group.
As used above, the term “Aggregation Group” includes all plans of Participating
Companies having one or more Key Employees as Participants and any other defined
contribution plan of a Participating Company that permits a plan of a
Participating Company having one or more Key Employees to meet the qualification
requirements of Sections 401(a)(4) or 410 of the Code.

The present value of account balances under a defined contribution plan shall be
determined as of the most recent valuation date that falls within or ends on the
Determination Date. The present value of accrued benefits under a defined
benefit plan shall be determined as of the same valuation date used for
computing plan costs for minimum funding. The present value of the cumulative
accrued benefits of a Non-Key Employee shall be determined under either:

(i) the method, if any, that uniformly applies for accrual purposes under all
plans maintained by affiliated companies, within the meaning of Code
Sections 414(b), (c), (m) or (o); or

(ii) if there is no such method, as if such benefit accrued not more rapidly
than the lowest accrual rate permitted under the fractional accrual rate of
Section 411(b)(1)(C) of the Code.

For purposes of this Article XVII, “Determination Date” shall mean, with respect
to any Plan Year, the last day of the preceding Plan Year, or, in the case of
the first Plan Year, the last day of such Plan Year.

The term, “Key Employee” shall mean, for purposes of this Article XVII, any
Employee or former Employee (including any deceased Employee) who, at any time
during the Plan Year that includes the Determination Date was:

 

76



--------------------------------------------------------------------------------

(1) an officer of a Participating Company having annual compensation in excess
of $130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002);

(2) a 5% owner of a Participating Company; or

(3) a 1% owner of a Participating Company having annual compensation in excess
of $150,000.

For purposes of (1) above, no more than 50 Employees (or, if lesser, the greater
of 3 or 10% of the Employees) shall be treated as officers.

For this purpose, annual compensation means compensation within the meaning of
Section 415(c) of the Code.

A 5% (or 1%, if applicable) owner means any person who owns (or is considered as
owning within the meaning of Section 318 of the Code) more than 5% (1%) of the
outstanding stock of the Participating Company or stock possessing more than 5%
(1%) of the total combined voting power of all stock of the Participating
Company.

For purposes of applying the constructive ownership rules under
Section 318(a)(2) of the Code, subparagraph (C) of such Section shall be applied
by substituting “5 percent” for “50 percent.”

For purposes of determining “5% owners” and/or “1% owners,” the aggregating
rules of Sections 414(b), (c) and (m) of the Code shall not apply. For purposes
of determining whether an Employee has compensation of more than $150,000,
however, compensation from each entity required to be aggregated under
Sections 414(b), (c) and/or (m) of the Code shall be taken into account.

For purposes of determining the amount of a Participant’s Account for purposes
of this Section, the amount shall include the aggregate distributions under the
Plan made to or with respect to the Participant during the one year period
ending on the Determination Date. In the case of a distribution made for a
reason other than severance from employment, death or disability, this paragraph
shall be applied by substituting “five year period” for “one year period”.

The following shall not be taken into account for purposes of determining
whether this Plan is a Top-Heavy Plan: (1) any rollover to the Plan that is
initiated by a Participant; (2) the account value of any Participant who is not
a Key Employee with respect to any Plan Year but was a Key Employee with respect
to any prior Plan Year; and (3) the account value of a Participant who has not
performed services for any Participating Company during the one year period
ending on the Determination Date.

 

77



--------------------------------------------------------------------------------

17.3 Aggregation.

Each Plan of a Participating Company required to be included in an “Aggregation
Group” shall be treated as a Top-Heavy Plan if such group is a “Top-Heavy
Group.”

For purposes of this Article XVII, an “Aggregation Group” shall mean: (i) each
plan of a Participating Company in which a Key Employee is a Participant, and
(ii) each other plan of a Participating Company which enables any plan described
in (i) above to meet the requirements of Section 401(a)(4) or 410 of the Code.

Any plan of a Participating Company that is not required to be included in an
Aggregation Group may be treated as part of such group if such group would
continue to meet the requirements of Section 401(a)(4) and 410 of the Code with
such plan taken into account.

For purposes of this Section, a “Top-Heavy Group” means any Aggregation Group if
the sum (as of the Determination Date) of the present value of the cumulative
accrued benefits for Key Employees under all defined benefit plans included in
such group and the aggregate of the accounts of Key Employees under all defined
contribution plans included in such group exceed 60% of a similar sum determined
for all Employees.

ARTICLE XVIII

MISCELLANEOUS

18.1 No Enlargement of Employee Rights.

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company and any
Employee, or to be consideration for, or an inducement to, or a condition of,
the employment of any Employee. Nothing contained in this Plan or the Trust
shall be deemed to give any Employee the right to be retained in the employ of
the Company or to interfere with the right of the Company to discharge or retire
any Employee at any time. No Employee, nor any other person, shall have any
right to or interest in any portion of the Trust Fund other than as specifically
provided in this Plan.

 

78



--------------------------------------------------------------------------------

18.2 Mailing of Payments; Lapsed Benefits.

(a) All payments under the Plan shall be delivered in person or mailed to the
last address of the Participant (or, in the case of the death of the
Participant, to the last address of any other person entitled to such payments
under the terms of the Plan) furnished pursuant to Section 18.3 below.

(b) In the event that a benefit is payable under this Plan to a Participant or
any other person and after reasonable efforts such person cannot be located for
the purpose of paying the benefit for a period of three (3) consecutive years,
upon the termination of such three (3) year period the Committee in its sole
discretion may provide that the benefit be forfeited and as soon thereafter as
practicable the benefit shall be applied to reduce future Company Contributions
or Company Matching Contributions; provided, however, should any person entitled
to such benefit thereafter claim such benefit, such benefit shall be restored.
Alternatively, benefits that cannot be paid may escheat to the state in
accordance with applicable state law.

(c) For purposes of this Section 18.2, the term “Beneficiary” shall include any
person entitled under Section 8.9 to receive the interest of a deceased
Participant or deceased designated Beneficiary. It is the intention of this
provision that the benefit will be distributed to an eligible Beneficiary in a
lower priority category under Section 8.9 if no eligible Beneficiary in a higher
priority category can be located by the Committee after reasonable efforts have
been made.

(d) The Accounts of a Participant shall continue to be maintained until the
amounts in the Accounts are paid to the Participant or his Beneficiary.
Notwithstanding the foregoing, in the event that the Plan is terminated, the
following rules shall apply:

(i) All Participants (including Participants who have not previously claimed
their benefits under the Plan) shall be notified of their right to receive a
distribution of their interests in the Plan;

(ii) All Participants shall be given a reasonable length of time, which shall be
specified in the notice, in which to claim their benefits;

(iii) All Participants (and their Beneficiaries) who do not claim their benefits
within the designated time period shall be presumed to be dead. The Accounts of
such Participants shall be forfeited at such time. These forfeitures shall be
disposed of according to rules prescribed by the Committee, which rules shall be
consistent with applicable law.

(iv) The Committee shall prescribe such rules as it may deem necessary or
appropriate with respect to the notice and forfeiture rules stated above.

(e) Should it be determined that the preceding rules relating to forfeiture of
benefits upon Plan termination are inconsistent with any of the provisions of
the Code and/or ERISA, these provisions shall become inoperative without the
need for a Plan amendment and the Committee shall prescribe rules that are
consistent with the applicable provisions of the Code and/or ERISA.

 

79



--------------------------------------------------------------------------------

18.3 Addresses.

Each Participant shall be responsible for furnishing the Committee with his
correct current address and the correct current name and address of his
Beneficiary or Beneficiaries.

18.4 Notices and Communications.

All applications, notices, designations, elections, and other communications
from Participants shall be in writing, on forms prescribed by the Committee and
shall be mailed or delivered to the office designated by the Committee, and
shall be deemed to have been given when received by that office. Each notice,
report, remittance, statement and other communication directed to a Participant
or Beneficiary shall be in writing and may be delivered in person or by mail. An
item shall be deemed to have been delivered and received by the Participant when
it is deposited in the United States Mail with postage prepaid, addressed to the
Participant or Beneficiary at his last address of record with the Committee.

18.5 Reporting and Disclosure.

The Plan Administrator shall be responsible for the reporting and disclosure of
information required to be reported or disclosed by the Plan Administrator
pursuant to ERISA or any other applicable law.

18.6 Governing Law.

All legal questions pertaining to the Plan shall be determined in accordance
with the provisions of ERISA and the laws of the State of California. All
contributions made hereunder shall be deemed to have been made in California.

18.7 Interpretation.

Article and Section headings are for convenient reference only and shall not be
deemed to be part of the substance of this instrument or in any way to enlarge
or limit the contents of any Article or Section. Unless the context clearly
indicates otherwise, masculine gender shall include the feminine, and the
singular shall include the plural and the plural the singular. The provisions

 

80



--------------------------------------------------------------------------------

of this Plan shall in all cases be interpreted in a manner that is consistent
with this Plan satisfying the requirements of Code Section 401(a) and related
statutes for qualification as a Profit Sharing Plan and the requirements of Code
Section 401(k) and related statutes for qualification as a Qualified Cash or
Deferred Arrangement.

18.8 Certain Securities Laws Rules.

Any election or direction made under this Plan by an individual who is or may
become subject to liability under Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), may be conditioned upon such restrictions
as are necessary or appropriate to qualify for an applicable exemption under
Section 16(b) of the Exchange Act, or any rule promulgated thereunder. To the
extent required by Section 401(a)(4) of the Code, the rules under this
Section 18.8 shall be administered in a non-discriminatory manner.

18.9 Withholding for Taxes.

Any payments out of the Trust Fund may be subject to withholding for taxes as
may be required by any applicable federal or state law.

18.10 Limitation on Company; Committee and Trustee Liability.

Any benefits payable under this Plan shall be paid or provided for solely from
the Trust Fund and neither the Company, the Committee nor the Trustee assume any
responsibility for the sufficiency of the assets of the Trust to provide the
benefits payable hereunder.

18.11 Successors and Assigns.

This Plan and the Trust established hereunder shall inure to the benefit of, and
be binding upon, the parties hereto and their successors and assigns.

18.12 Counterparts.

This Plan document may be executed in any number of identical counterparts, each
of which shall be deemed a complete original in itself and may be introduced in
evidence or used for any other purpose without the production of any other
counterparts.

 

81



--------------------------------------------------------------------------------

18.13 Military Service.

Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits and service credit with respect to qualified
military service in accordance with Code Section 414(u). Loan repayments shall
be suspended under this Plan as permitted under Code Section 414(u).

[Signature on following page]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, in order to record the adoption of this Plan, Mattel, Inc.
has caused this instrument to be executed by its duly authorized officer this
11th day of December, 2012, effective as of January 1, 2013, except as otherwise
expressly provided herein.

 

MATTEL, INC.

 

By:  

/s/ Alan Kaye

Name:   Alan Kaye Title:  

Executive Vice President

Chief Human Resources Officer

Mattel PIP



--------------------------------------------------------------------------------

MATTEL, INC. PERSONAL INVESTMENT PLAN

APPENDIX A

Merged Plans

The following plans were merged into this Plan as of the date indicated:

 

Plan

 

Merging Date

Fisher Price, Inc. Matching Savings Plan   April 1, 1997 Tyco Toys, Inc. 401(k)
Savings Plan   January 2, 1998 PrintPaks, Inc. 401(k) Plan   June 30, 2000
Mattel-Fort Wayne Hourly 401(k) Plan   December 15, 2000 Pleasant Company
Retirement Savings Plan   October 1, 2001 Radica Enterprises Limited 401(k) Plan
  August 9, 2007 Mattel, Inc. Hourly Personal Investment Plan   March 31, 2011
HiT Entertainment, Inc. 401(k) Plan   December 31, 2012



--------------------------------------------------------------------------------

MATTEL, INC. PERSONAL INVESTMENT PLAN

APPENDIX B

Participating Companies

The following companies are Participating Companies under the Plan as of the
date indicated:

 

Company Name

   Date Became a
Participating
Company Fisher-Price, Inc. and each other adopting employer in the Fisher Price,
Inc. Matching Savings Plan    April 1, 1997 Tyco Toys, Inc. and each other
adopting employer in the Tyco Toys, Inc. 401(k) Savings Plan    January 1, 1998
PrintPaks, Inc. and each other adopting employer in the PrintPaks, Inc. 401(k)
Plan    March 1, 1998 American Girl, Inc. (the successor to the assets and
business of Pleasant Company) and each other adopting employer in the Pleasant
Company Retirement Savings Plan    October 1, 2001 Radica Games Limited   
January 1, 2007 HiT Entertainment, Inc.    June 1, 2012



--------------------------------------------------------------------------------

MATTEL, INC. PERSONAL INVESTMENT PLAN

APPENDIX C

Special Participation Dates

Any individual who was a participant in a plan noted in the chart below as of
the corresponding date, shall automatically become a Participant in this Plan as
of the date indicated:

 

A participant in the:

  

as of:

  

shall become a Participant

in the Plan as of:

Fisher Price, Inc. Matching Savings Plan    March 31, 1997    April 1, 1997 Tyco
Toys, Inc. 401(k) Savings Plan    December 31, 1997    January 1, 1998
PrintPaks, Inc. 401(k) Plan    February 28, 1998    March 1, 1998 Pleasant
Company Retirement Savings Plan    September 30, 2001    October 1, 2001 Radica
Enterprises Limited 401(k) Plan    December 31, 2006    January 1, 2006 Mattel,
Inc. Hourly Personal Investment Plan (“HPIP”)    March 31, 2011    April 1,
2011* HiT Entertainment, Inc. 401(k) Plan    May 31, 2012    June 1, 2012

 

* An Employee of American Girl, Inc. who participated in the HPIP as of
March 31, 2011 shall not be permitted to make Employee contributions in
accordance with Article V or receive Company Contributions or Company Matching
Contributions in accordance with Article VI unless the individual is an Eligible
Employee who would otherwise be a Participant under the Plan in the absence of
the provisions of this Appendix C.



--------------------------------------------------------------------------------

MATTEL, INC. PERSONAL INVESTMENT PLAN

APPENDIX D

Special Rules for Employees in Puerto Rico

Effective Date: January 1, 2006

 

1. Purpose and Effect - This Appendix D sets forth the requirements that must be
met in addition to those provided in the Plan, in order to meet the requirements
for qualification under Sections 1165(a) and (e) of the Puerto Rico Internal
Revenue Code of 1994, as amended (the “PR Code”) and, effective January 1, 2011,
under Sections 1081.01(a) and (d) of the Internal Revenue Code for a New Puerto
Rico (the “New PR Code”). Reference to any section of the PR Code or its
regulations include reference to any comparable or succeeding provision or
regulations under the New PR Code that amends, supplements, or replaces the PR
Code. The provisions of this Appendix D shall be effective as of January 1,
2006, and shall apply only to those Eligible Employees of Mattel, Inc. or any
other designated affiliate (collectively, the “Company”) who are bona fide
residents of Puerto Rico and who perform services for the Company primarily
within Puerto Rico (“Puerto Rico Employees”).

 

2. Type of Plan - It is the intent of the Company that the Plan be a
profit-sharing plan as defined in Article 1165-1 of the Regulations issued under
the PR Code and that it include a qualified cash or deferred arrangement
pursuant to Section 1165(e)/1081.01(d) of the PR Code.

 

3. Compensation - A Puerto Rico Employee’s Compensation shall include wages
within the meaning of PR Code Section 1141(a)(1)/1062.01(a)(1) for the purpose
of Puerto Rico income tax withholding at the source but determined without
regard to any rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed. Compensation
shall also include the amount of a Puerto Rico Employee’s contribution pursuant
to a salary reduction agreement which is not included in gross income by reason
of PR Code Sections 1022(l)/1032.06 or 1165(e)/1081.01(d).

 

4. Participant Contributions - A Puerto Rico Employee participating in the Plan
may elect to make After-Tax Contributions and Before-Tax Contributions pursuant
to Article V of the Plan, subject to the following conditions:

 

  a. After-tax Contributions - Puerto Rico Employees’ After-tax Contributions
which are not matched by Company Contributions may not exceed 10% of the Puerto
Rico Employee’s aggregate Compensation for the taxable years during which he/she
is a participant or as otherwise limited under the PR Code.

 

  b.

Before-Tax Contributions - A Puerto Rico Employee may elect to have his/her
Compensation reduced subject to the limit in effect for any calendar year under
Section 1165(e)(7)(A)/1081.01(d)(7)(A) of the PR Code. The limitation contained

 

1



--------------------------------------------------------------------------------

  in Section 1165(e)(7)(A)/1081.01(d)(7)(A) shall be (1) the lesser of 10% of
the Puerto Rico Employee’s Compensation or $8,000 for Plan Years beginning prior
to January 1, 2008; (2) $8,000 for Plan Years beginning on or after January 1,
2008; (3) $9,000 for the Plan Years beginning January 1, 2009 and 2010;
(4) $10,000 for the Plan Year beginning January 1, 2011; (5) $13,000 for the
Plan Year beginning January 1, 2012; and (6) $15,000 for the Plan Years
beginning on and after January 1, 2013, or as otherwise provided under the PR
Code. In addition, for Plan Years prior to January 1, 2011, if the Puerto Rico
Employee contributes to a Puerto Rico individual retirement account as described
in PR Code Section 1169, the maximum amount of his/her Before-Tax Contributions
may not exceed the difference, if any, between the amount available as a
contribution up to the maximum limit and the contribution made to a Puerto Rico
individual retirement account, or as otherwise provided under the PR Code.

In the event the Plan Administrator determines or is informed that Before-Tax
Contributions exceeded the limitations of the PR Code with respect to a calendar
year, any excess deferrals together with any income allocable to such deferrals
by a Puerto Rico Employee shall be distributed to such Puerto Rico Employee as
soon as administratively practicable but no later than twelve months following
the end of the calendar year in which such excess deferral was made, pursuant to
a uniform and nondiscriminatory procedure established by the Plan Administrator.

 

5. Catch-up Contributions - Puerto Rico Employees participating in the Plan who
have reached age 50 before the close of the Plan Year shall be eligible to make
catch-up contributions in accordance with, and subject to the limitations of
Section 1165 (e)(7)(C)/1081.01(d)(7)(C) of the PR Code. Effective for the Plan
Year beginning January 1, 2006, a Puerto Rico Employee may contribute up to $500
to the Plan as a catch-up contribution. For Plan Years 2007 through 2011, a
Puerto Rico Employee may contribute up to $1,000 to the Plan as a catch-up
contribution and for Plan Years 2012 and thereafter $1,500, or as otherwise
provided under the PR Code.

 

6. Highly Compensated Puerto Rico Participant - Any Puerto Rico Employee who,
determined on the basis of Compensation for each Plan Year, has greater
Compensation than two-thirds of all other Puerto Rico Employees (or as otherwise
defined under the PR Code) will be considered a Highly Compensated Puerto Rico
Participant. Effective January 1, 2011, Highly Compensated Puerto Rico
Participant means any Puerto Rico Employee who: (a) is an officer, (b) is a five
percent owner of the voting stock or the total value of all classes of stock;
(c) has received compensation from the employer in excess of $110,000 (as
established under Code Section 414(q)(1)(B)), or (d) is the spouse or dependent
of any individual described in (a)-(c), or as otherwise defined under the PR
Code.

 

7. Limitation on Puerto Rico Employees Before-Tax Contributions - For each Plan
Year, in addition to satisfying the nondiscrimination tests as provided in the
Plan, the Plan shall also satisfy the Average Deferral Percentage (“ADP”) Test
of PR Code Section 1165(e)(3)/1081.01(d)(3) and Article 1165-8 of the
regulations issued there under.

 

2



--------------------------------------------------------------------------------

In no event shall the ADP of the Highly Compensated Puerto Rico Participants for
any calendar year exceed the greater of:

 

  a. the ADP of all other Highly Compensated Puerto Rico Participants for such
calendar year multiplied by 1.25; or

 

  b. the ADP of all other Puerto Rico Participants for such calendar year
multiplied by 2.0, provided that the ADP of Highly Compensated Puerto Rico
Participants does not exceed that of all other Puerto Rico Participants by more
than two percentage points.

The ADP of a group of Puerto Rico Employees for a Plan Year shall be the average
of the ratios, calculated separately for each Puerto Rico Employee in such
group, of the amount of Before-Tax Contributions actually paid to the Trust Fund
on behalf of such Puerto Rico Employees for such Plan Year to the Compensation
of such Puerto Rico Employees for such Plan Year. For these purposes, catch-up
contributions made pursuant to Section 5 are not included as part of the ADP
Test. If more than one plan providing a cash or deferred arrangement (within the
meaning of Section 1165(e)/1081.01(d) of the PR Code) is maintained by the
Company or an affiliated employer, the ADP of any Highly Compensated Puerto Rico
Participant who participates in more than on such plan or arrangement shall be
determined as if all such arrangements were a single plan or arrangement. If two
or more plans are aggregated for purposes of Sections 1165(a)(3) or
1165(a)(4)/1081.01(a)3 or 1081.01(a)4 of the PR Code, such plans shall be
aggregated for purposes of determining the ADP of the Puerto Rico Employees as
if all such plans were a single plan.

In the event that there are contributions in excess of the limitation described
in paragraphs a. and b. (“Excess Contributions”), (i) the amount of Excess
Contributions for a Highly Compensated Puerto Rico Participant, and any earnings
thereto, shall be distributed no later than the close of the following Plan Year
or (ii) the amount of Excess Contributions for a Highly Compensated Puerto Rico
Participant shall be recharacterized as currently taxed contributions subject to
the provisions of the Plan and the PR Code, under the leveling method beginning
with the Puerto Rico Participant Highly Compensated Employee with the highest
ADP, to the extent required to satisfy the ADP limitations. In addition, the
Plan Administrator may elect to make Employer Qualified Contributions under
Article VI of the Plan in the form of qualified non elective or qualified
matching contributions as defined under the PR Code that comply with the PR Code
and Regulations for purposes of complying with this test.

Notwithstanding any provision of this Appendix D to the contrary, effective
January 1, 2011, the Plan Administrator must aggregate all Puerto Rico Employees
employed by the Company and any affiliated employer in Puerto Rico that
participates in the Plan for purposes of determining compliance by the Plan with
the ADP test of Section 1165 / 1081.01 of the PR Code and the determination of
Puerto Rico Participants Highly Compensated Employees.

 

3



--------------------------------------------------------------------------------

8. Adjustment of a Participant’s After-Tax Contributions and Before-Tax
Contributions - The Plan Administrator may, in its sole discretion, decrease or
suspend the amount of the After-Tax Contributions or Before-Tax Contributions to
be made for the benefit of any Puerto Rico Employee if the Plan Administrator
deems such decrease or suspension to be necessary to satisfy any of the
following:

 

  a. the limits described in Sections 4 and 5 of this Appendix D; or

 

  b. in the case of Before-Tax Contributions, the nondiscrimination requirement
of Section 7 of this Appendix D.

In addition, in the case of Before-Tax Contributions, if during any payroll
period, the Plan Administrator determines that Before-Tax Contributions would
exceed the aforementioned limitations imposed by the PR Code, any additional
Before-Tax Contributions may be treated as After-tax Contributions for the
remainder of the calendar or Plan Year, as applicable, pursuant to a uniform and
nondiscriminatory procedure established by the Plan Administrator.

Notwithstanding any other provision of the Plan or this Appendix D, upon the
return of any Before-Tax Contributions pursuant to Sections 4(b) or 7 above, any
Company Contributions which were made on account of such Before-Tax
Contributions shall be forfeited.

 

9. Rollover and Transfer Provisions - Rollovers or transfers to the Plan under
Section 8.8 of the Plan by a Puerto Rico Employee are limited to the amounts
distributed from an employee plan that qualifies under
Section 1165(a)/1081.01(a) of the PR Code and under Sections 401(a) and (k) of
the Code.

Notwithstanding any provision of the Plan to the contrary, any “distributee” (as
defined below) who is entitled to receive a distribution of benefits under the
Plan may elect to have all of such distribution that qualifies as an “eligible
rollover distribution” (as defined below) paid directly to a single eligible
retirement plan specified by such individual. The Plan Administrator shall
establish uniform procedures for making such direct rollover elections. Any
amount that is a distribution on account of hardship shall not be an “eligible
retirement distribution” for purposes of this Section 9, and the distributee may
not elect to have any portion of such distribution paid directly to an eligible
retirement plan. For purposes of this Section, the following terms have the
following meanings:

 

  (a) a “distributee” means: (i) a Puerto Rico Employee, (ii) the surviving
spouse of a Puerto Rico Employee, (iii) a spouse or former spouse of a Puerto
Rico Employee who is an Alternate Payee, or (iv) a non-spouse Beneficiary of a
Puerto Rico Employee, or as otherwise provided under the PR Code.

 

4



--------------------------------------------------------------------------------

  (b) an “eligible retirement plan” means an individual retirement account
described in Section 1169(a)/ 1081.02(a) of the PR Code, an individual
retirement annuity described in Section 1169(b)/ 1081.02(b) of the PR Code; or a
qualified trust described in Section 1165(a)/1081.01(a) of the PR Code that
accepts rollovers.

 

  (c) an “eligible rollover distribution” means any lump sum distribution,
including After-Tax Contributions and earnings thereon. Effective January 1,
2011, for purposes of this Section 9, an “eligible rollover distribution” means
any lump sum distribution of all of the taxable balance to the credit of the
Distributee, or a partial taxable distribution received after the Puerto Rico
Employee’s separation from service, or as otherwise defined and/or permitted
under the PR Code.

 

10. Hardship Withdrawals - Hardship withdrawals of a Puerto Rico Employee under
Section 8.6(e) of the Plan shall be permitted for such other event as the PR
Code regulations or the Puerto Rico Department of the Treasury may allow.
Furthermore, a Puerto Rico Participant who makes a hardship withdrawal:
(i) shall not be entitled to make Before-Tax Contributions or After-tax
Contributions for twelve months following the date of receipt of the hardship
withdrawal, and (ii) for the taxable year following the year of the hardship
withdrawal, the annual limitation imposed by the PR Code on Before-Tax
Contributions shall be reduced by the amount of Before-Tax Contributions made in
the year of the hardship withdrawal.

 

11. After-Tax Withdrawals - Effective on and after August 1, 2011, a Puerto Rico
Employee who makes an in-service distribution not on account of hardship of
After-tax Contributions under Section 8.6 of the Plan may not make Before-Tax
Contributions or After-tax Contributions during the three months following the
month in which such Puerto Rico Participant made the in-service distribution.

 

12. Rollover Withdrawals - A Puerto Rico Employee who makes an in-service
distribution not on account of hardship of Rollover Contributions under
Section 8.6 of the Plan may not make Before-tax Contributions or After-tax
Contributions during the three months following the month in which such Puerto
Rico Employee made the in-service distribution.

 

13. Age 59-1/2 and Over Withdrawals - A Puerto Rico Employee who makes an
in-service distribution of Before-Tax Contributions after age 59-1/2 pursuant to
Section 8.6 of the Plan may not make Before-Tax Contributions or After-tax
Contributions during the three months following the month in which such Puerto
Rico Employee made the in-service distribution.

 

14. Loans - Loans to Puerto Rico Employees shall be subject to the same terms
and conditions under Section 8.15 of the Plan and to any applicable rules under
the PR Code.

 

5



--------------------------------------------------------------------------------

15. Company Contributions - To the extent permissible under ERISA, each
contribution made by the Company to the Plan is expressly conditioned on the
deductibility of such contribution under Section 1023(n)/1033.09 of the PR Code
for the taxable year for which contributed. If the Puerto Rico Department of the
Treasury disallows the deduction, or if the contribution was made by a mistake
of fact, to the extent permissible under ERISA, such contributions shall be
returned to the Company within one (1) year after the disallowance of the
deduction (to the extent disallowed), or after the payment of the contribution,
respectively.

 

16. Payment of Contributions - Contributions to the Plan by the Company shall be
paid to the Trustee not later than the due date for filing the Company’s Puerto
Rico income tax return for the taxable year in which such payroll period falls,
including any extension thereof.

 

17. Right to Amend the Plan - In addition to the provisions under Article XVI of
the Plan, the Company reserves the right to amend or modify the Plan to ensure
the continued qualification of the Plan under PR Code Sections 1165(a) and
(e)/1081.01(a) and (d).

 

18. Plan Merger - Any merger or consolidation of the Plan with, or transfer in
whole or in part of the assets and liabilities of the Trust Fund to, another
trust fund as applied to a Puerto Rico Employee under Article XI of the Plan
will be limited to the extent such other plan and trust are qualified under
Section 1165(a)/1081.01(a) of the PR Code.

 

19. Plan Termination or Discontinuance of Contributions - Notwithstanding any
provision of the Plan to the contrary, the Trustee shall not be required to make
any distribution from the Trust Fund to a Puerto Rico Participant in the event
the Plan is terminated, until such time as the Puerto Rico Department of the
Treasury shall have determined in writing that such termination will not
adversely affect the prior qualification of the Plan under the PR Code.

 

20. Annual Limit on Compensation - Effective January 1, 2012, the Plan’s
definition of the term “Compensation” incorporates the compensation limitation
in effect under Section 1081.01(a)(12) of the PR Code for the Plan Year. To the
extent permitted under the PR Code, such limitation shall be the same limitation
established under Code Section 401(a)(17) and as described in Plan
Section 2.14(e). Therefore, when, in a Plan Year, the amount of a Puerto Rico
Employee’s Compensation reaches such Compensation limitation, the Puerto Rico
Employee is barred from making further contributions.

 

21. Annual Limit as addition to Defined Contribution Plan - Effective January 1,
2012, and subject to the requirements under PR Code Section 1081.01(a)(11)(B),
the Annual Additions allocated or attributed to a Puerto Rico Employee for any
Plan Year shall not exceed the lesser of the following:

 

  (i) $49,000 (subject to cost-of-living adjustments established under the PR
Code); or

 

  (ii) 100% of the Puerto Rico Employee’s compensation for such year, as defined
under the PR Code.

 

6



--------------------------------------------------------------------------------

For purposes of this section, all defined contribution plans of the Company in
Puerto Rico shall be aggregated as a single defined contribution plan. Subject
to the regulations to be established under the PR Code, if a Participant’s
Annual Additions would exceed the foregoing limitation, then such Annual
Additions shall be reduced by reducing the components thereof as necessary in
the order established under the PR Code. Any amounts so reduced shall not be
included in a Participant’s Before-Tax Contributions, or as otherwise
established under the PR Code. To the extent permitted under the PR Code, this
limitation will be administered similar to the same limitation established under
Code Section 415, as described in Article XIV of the Plan.

 

22. Deadline to File Claim - To be considered timely under the Plan’s claim and
review procedure established under Article XIII, a claim must be filed with the
Committee within two (2) years after the claimant knew or reasonably should have
known of the principal facts upon which the claim is based.

 

23. Deadline to File Legal Action - A Puerto Rico Employee or his Beneficiary
may not bring a lawsuit to recover benefits under the Plan until he has
exhausted the internal administrative process established under Article XIII. No
legal action may be commenced at all unless commenced no later than one (1) year
following the issuance of a final decision on the claim for benefits, or the
expiration of the final appeal decision period if no decision is issued. This 1
year statute of limitations on suits for all benefits shall apply in any forum
where the Puerto Rico Employee or Beneficiary may initiate such suit.

 

24. Governing Law - With respect to the Puerto Rico Employees, the Plan will be
also governed and construed according to the PR Code, where such law is not in
conflict with the applicable federal laws.

 

25. Use of Terms - All terms and provisions of the Plan shall apply to this
Appendix D, except that where the terms and provisions of the Plan and this
Appendix D conflict, the terms and provisions of this Appendix D shall govern.

 

7